Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 1 of 87 Page ID
                                #:44098


 1   John M. Thomas (SBN 266842)
     jthomas@dykema.com
 2   DYKEMA GOSSETT PLLC
     2723 South State Street, Suite 400
 3   Ann Arbor, MI 48104
     Telephone: (734) 214-7613
 4   Facsimile: (734) 214-7696
 5   Spencer P. Hugret (SBN 240424)
     shugret@grsm.com
 6   GORDON REES SCULLY MANSUKHANI, LLP
     275 Battery Street, Suite 2000
 7   San Francisco, CA 94111
     Telephone: (415) 986-5900
 8   Facsimile: (415) 986-8054
 9   Amir Nassihi (SBN 235936)
     anassihi@shb.com
10   SHOOK HARDY & BACON L.L.P.
     One Montgomery Street, Suite 2600
11   San Francisco, CA 94104-4505
     Telephone: (415) 544-1900
12   Facsimile: (415) 391-0281
13   Attorneys for Defendants
14                       UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16

17   IN RE: FORD MOTOR CO. DPS6           Case No. 2:18-ml-02814 AB (PVCx)
     POWERSHIFT TRANSMISSION
18   PRODUCTS LIABILITY
     LITIGATION                      MASTER CASE LIST
19
     _______________________________ [January 15, 2021]
20   THIS DOCUMENT RELATES TO:
21   ALL CASES
22

23

24

25

26

27

28


                 MASTER CASE LIST, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 2 of 87 Page ID
                                #:44099


 1   TO THE COURT AND ALL COUNSEL OF RECORD:
 2         Please find attached as Exhibit A, a case list compromised of all member
 3   cases of the MDL No. 2814, to date.
 4

 5   Dated: January 15, 2021      GORDON REES SCULLY MANSUKHANI, LLP
 6

 7                                         /s/ Spencer P. Hugret
 8
                                           SPENCER P. HUGRET

 9                                         Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                MASTER CASE LIST, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 3 of 87 Page ID
                                #:44100




                 EXHIBIT A
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 4 of 87 Page ID
                                                       #:44101


                                MDL No. 2814 Ford Motor DPS6 Transmission Cases - Master Case List (January 2021)
                                                  Court and                                             Defendant's Counsel and           Date of
          Case Style             Case Number
                                                   County
                                                                   Plaintiff's Counsel and Address
                                                                                                                 Address                 Removal
                                                                                                                                                        Status
                                                                 Giles Lenox                        Thompson Hine LLP
                                                                 Delev & Associates, LLC 1050 Delta 127 Public Square 3900 Key
Martin, Tabitha, et al. v. Ford 2:18-cv-00982-                   Avenue, Suite 1000                 Center
Motor Company                   AB-FFM           Ohio            Cincinnati, OH 45208               Cleveland, OH 44114                    8/19/2016   DISMISSED



                                                                                                     Thompson Coe Cousins and Irons
                                                 Texas-           Richard C Dalton LLC               LLP
                                                 Eastern (not 1343 West Causeway Approach            701 Brazos Street Suite 1500
                                                 removed          Mandeville, LA 70471 & Duck Law    Austin, TX 78701 & Thompson
Ascensio, Benjamin, et al. v.                    filed in Texas - Firm LLC                           Coe Cousins and Irons LLP
Ford Motor Company              2:18-cv-00983-   Eastern          5040 Ambassador Caffery Parkway    700 North Pearl Street 25th Floor
[includes 28 Plaintiffs ]       AB-FFM           originally)      Suite 200, Lafayette, LA 70508     Dallas, TX 75201                       2/1/2017
                                                                  Law Office of Bruce F Sherman
                                                 Hawaii (not 1050 Bishop Street No 509
                                                 removed;         Honolulu, HI 96813 & James L
                                                 filed            Weisman                            Tom Petrus and Miller LLLC
                                                 originally in Attorney at Law LLLC                  Finance Factors Center
Hemza, Mark v. Ford Motor       2:18-cv-00980-   USDC             PO Box 88106                       1164 Bishop Street Suite 650
Company, et al.                 AB-FFM           Hawaii)          Honolulu, HI 96830                 Honolulu, HI 96813                    6/21/2017



                                                 Texas -         Richard C Dalton LLC                Thompson Coe Cousins and Irons
                                                 Eastern (not    1343 West Causeway Approach         LLP
                                                 removed;        Mandeville, LA 70471 & Duck Law     701 Brazos Street Suite 1500
                                                 filed           Firm LLC                            Austin, TX 78701 & Thompson
Banks, Clarene, et al. v. Ford                   originally in   5040 Ambassador Caffery Parkway     Coe Cousins and Irons LLP
Motor Company [includes 19 2:18-cv-01288-        Texas -         Suite 200                           700 North Pearl Street 25th Floor
Plaintiffs ]                   AB-FFM            Eastern).       Lafayette, LA 70508                 Dallas, TX 75201                      8/21/2017

                                                                 Knight Law Group 10250
                                                                 Constellation Blvd, Suite 2500 Los
                                                                 Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Alonso, Andrea v. Ford Motor 2:17-cv-06622-                      Kiesel Law, 8648 Wilshire Boulevard 275 Battery Street Suite 2000
Company                      AB-FFM              Central         Beverly Hills, CA 90211-2910        San Francisco, CA 94111                9/8/2017

                                                                 Knight Law Group 10250
                                                                 Constellation Blvd, Suite 2500 Los
                                                                 Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Bagwell, Robert v. Ford         2:17-cv-06632-                   Kiesel Law, 8648 Wilshire Boulevard 275 Battery Street Suite 2000
Motor Company                   AB-FFM           Central         Beverly Hills, CA 90211-2910        San Francisco, CA 94111                9/8/2017   DISMISSED
                                                                 Knight Law Group 10250
                                                                 Constellation Blvd, Suite 2500 Los
                                                                 Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Barrales, Aristeo v. Ford       2:17-cv-06638-                   Kiesel Law, 8648 Wilshire Boulevard 275 Battery Street Suite 2000
Motor Company                   AB-FFM           Central         Beverly Hills, CA 90211-2910        San Francisco, CA 94111                9/8/2017

                                                                 Knight Law Group 10250
                                                                 Constellation Blvd, Suite 2500 Los
                                                                 Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Fort, Sharon v. Ford Motor      2:17-cv-06631-                   Kiesel Law, 8648 Wilshire Boulevard LLP, 275 Battery Street Suite
Company                         AB-FFM           Central         Beverly Hills, CA 90211-2910        2000 San Francisco, CA 94111           9/8/2017   SETTLED
                                                                 Knight Law Group 10250
                                                                 Constellation Blvd, Suite 2500 Los
                                                                 Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Gibson, Robert S. v. Ford       2:17-cv-06644-                   Kiesel Law, 8648 Wilshire Boulevard LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM           Central         Beverly Hills, CA 90211-2910        2000 San Francisco, CA 94111           9/8/2017

                                                                 Knight Law Group 10250
                                                                 Constellation Blvd, Suite 2500 Los
                                                                 Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Hermosillo, George O. v. Ford 2:17-cv-06651-                     Kiesel Law, 8648 Wilshire Boulevard LLP, 275 Battery Street Suite
Motor Company                 AB-FFM             Central         Beverly Hills, CA 90211-2910        2000 San Francisco, CA 94111           9/8/2017
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 5 of 87 Page ID
                                                        #:44102



                                                           Knight Law Group 10250
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Magana, Christopher, et al. v. 2:17-cv-06653-              Kiesel Law, 8648 Wilshire Boulevard LLP, 275 Battery Street Suite
Ford Motor Company, et al. AB-FFM               Central    Beverly Hills, CA 90211-2910        2000 San Francisco, CA 94111        9/8/2017

                                                           Knight Law Group 10250
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
Mejia, Rodolfo v. Ford Motor 2:17-cv-06654-                Kiesel Law, 8648 Wilshire Boulevard LLP, 275 Battery Street Suite
Company, et al.              AB-FFM             Central    Beverly Hills, CA 90211-2910        2000 San Francisco, CA 94111        9/8/2017
                                                                                                                                            JUDGMENT
                                                           Knight Law Group 10250
                                                                                                                                             ENTERED.
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 &                 Gordon Rees Scully Mansukhani,
                                                                                                                                            NOTICE OF
Pedante, Mark v. Ford Motor 2:17-cv-06656-                 Kiesel Law, 8648 Wilshire Boulevard LLP, 275 Battery Street Suite                  APPEAL
Company, et al.             AB-FFM              Central    Beverly Hills, CA 90211-2910        2000 San Francisco, CA 94111        9/8/2017    FILED.

                                                           Strategic Legal Practices, 1840      Gordon Rees Scully Mansukhani,
Bernard/Sorenson, et al. v.    2:18-cv-00996-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company             AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111      9/25/2017   DISMISSED
                                                           Knight Law Group 10250
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rojas, Daniel et al. v. Ford   2:18-cv-00961-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM           Southern   Hills, CA 90211-2910                 Mesa, California 92626            9/27/2017

                                                           Strategic Legal Practices, 1840      Snell & Wilmer L.L.P. 600 Anton
Hyde, Jennifer v. Ford Motor 2:18-cv-01010-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                      AB-FFM             Northern   CA 90067                             Mesa, California 92626            9/28/2017

                                                           Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Marlowe, Joan v. Ford Motor 2:18-cv-01014-                 Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                     AB-FFM              Northern   CA 90067                             Mesa, California 92626            9/28/2017

                                                           Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Miles, Chambra, et al. v. Ford 2:18-cv-00959-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company, et al.          AB-FFM           Southern   CA 90067                             Mesa, California 92626            9/28/2017

                                                           Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Servantes, Ramiro, et al. v.   2:18-cv-01011-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Ford Motor Company             AB-FFM           Northern   CA 90067                             Mesa, California 92626            9/28/2017

                                                           Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Thomas, Steven, et al. v. Ford 2:18-cv-01012-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company                  AB-FFM           Northern   CA 90067                             Mesa, California 92626            9/28/2017

                                                           Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Williams, Paul v. Ford Motor 2:18-cv-00997-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Company                      AB-FFM             Eastern    CA 90067                             Mesa, California 92626            9/28/2017

                                                           Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Mendez, Joel, et al. v. Ford   2:18-cv-01013-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company                  AB-FFM           Northern   CA 90067                             Mesa, California 92626            9/28/2017

                                                           Knight Law Group 10250
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Papamichael, George v. Ford 5:17-cv-01986-                 8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.       AB-FFM              Central    Hills, CA 90211-2910                 Mesa, California 92626            9/29/2017

                                                           Knight Law Group 10250
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rule, Susanne v. Ford Motor 2:17-cv-07204-                 8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.             AB-FFM              Central    Hills, CA 90211-2910                 Mesa, California 92626            9/29/2017
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 6 of 87 Page ID
                                                       #:44103



                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Theade, Michael E. v. Ford      2:18-cv-00974-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company                   AB-FFM           Northern   Hills, CA 90211-2910                 Mesa, California 92626            9/29/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Wright, Kenneth L., et al. v.   5:17-cv-01982-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            9/29/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Crespo, Delia v. Ford Motor     2:17-cv-07297-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.                 AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Gomez, Jose L. v. Ford Motor 2:17-cv-07262-                 8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company                      AB-FFM              Central    Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Hogge, Bradford v. Ford         2:17-cv-07256-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Padilla, Ana R. v. Ford Motor 2:17-cv-07236-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.               AB-FFM             Central    Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rangel, Fernando, et al v.      5:17-cv-02007-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Schatzman, Beth E. v. Ford      2:18-cv-00975-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company                   AB-FFM           Northern   Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Zimmerschied, John, et al. v.   2:18-cv-00995-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company              AB-FFM           Eastern    Hills, CA 90211-2910                 Mesa, California 92626            10/2/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Aceves, Estela v. Ford Motor 2:18-cv-00981-                 Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Company                      AB-FFM              Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Forreseter, Timothy v. Ford     2:18-cv-00984-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company                   AB-FFM           Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Hernandez, Frank v. Ford        2:18-cv-00989-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company                   AB-FFM           Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Indiveri, Mark v. Ford Motor    2:18-cv-01040-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Company                         AB-FFM           Northern   CA 90067                             Mesa, California 92626            10/3/2017
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 7 of 87 Page ID
                                                        #:44104



                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Malagon, Jean Mejia v. Ford      2:18-cv-00998-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company                    AB-FFM             Eastern    Hills, CA 90211-2910                 Mesa, California 92626            10/3/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Padilla, Silvestre, et al. v. Ford 5:17-cv-02015-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            10/3/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Perez, Veronica Ballesteros v. 5:17-cv-02042-                  8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al. AB-FFM                   Central    Hills, CA 90211-2910                 Mesa, California 92626            10/3/2017

                                                               Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Rodgers, Willard M. v. Ford      2:18-cv-00987-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company                    AB-FFM             Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                               Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Rodriguez-Diaz, Esmerelda v. 2:18-cv-00986-                    Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Ford Motor Company           AB-FFM                 Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Simmons, Ronald Joseph v.        2:18-cv-00992-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company               AB-FFM             Northern   Hills, CA 90211-2910                 Mesa, California 92626            10/3/2017

                                                               Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Torres, Jose, et al. v. Ford     2:18-cv-00985-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company                    AB-FFM             Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                               Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Torres, Maria v. Ford Motor      2:18-cv-00979-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                          AB-FFM             Northern   CA 90067                             Mesa, California 92626            10/3/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Villalovos, Felix v. Ford Motor 2:18-cv-00999-                 8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company                         AB-FFM              Eastern    Hills, CA 90211-2910                 Mesa, California 92626            10/3/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
West, Nicholas v. Ford Motor 5:17-cv-02018-                    8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.              AB-FFM                 Central    Hills, CA 90211-2910                 Mesa, California 92626            10/3/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Berry, Edison T., et al. v. Ford 5:17-cv-02034-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM             Central    Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017

                                                               Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Cardoso, Gonzalo v. Ford         2:18-cv-00965-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company, et al.            AB-FFM             Southern   CA 90067                             Mesa, California 92626            10/4/2017

                                                               Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Connaughton, Judith, et al. v. 2:18-cv-01042-                  Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Ford Motor Company             AB-FFM               Northern   CA 90067                             Mesa, California 92626            10/4/2017

                                                               Knight Law Group 10250
                                                               Constellation Blvd, Suite 2500 Los
                                                               Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Henry, Kenneth, et al. v. Ford 5:17-cv-02036-                  8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM               Central    Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 8 of 87 Page ID
                                                        #:44105



                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Hernandez, Jose M. et al v.    5:17-cv-02045-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al.     AB-FFM            Central    Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Keating, Steve S. v. Ford      5:17-cv-02044-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM            Central    Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Kennedy, Daniel P. v. Ford     2:18-cv-00971-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM            Central    Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Klein, Jordan v. Ford Motor    2:18-cv-01044-               Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                        AB-FFM            Northern   CA 90067                             Mesa, California 92626            10/4/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Magan, Mark, et al. v. Ford    2:18-cv-01045-               Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company                  AB-FFM            Northern   CA 90067                             Mesa, California 92626            10/4/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Minke, August et al. v. Ford   2:18-cv-00970-               Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM            Southern   CA 90067                             Mesa, California 92626            10/4/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Raleigh, Ryan v. Ford Motor    2:18-cv-00963-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.                AB-FFM            Southern   Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rose, Tonya Lee, et al. v. Ford 2:18-cv-00967-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Southern   Hills, CA 90211-2910                 Mesa, California 92626            10/4/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Garcia, Antonio v. Ford Motor 2:18-cv-01041-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                       AB-FFM             Northern   CA 90067                             Mesa, California 92626            10/4/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Hiatt, Jean v. Ford Motor      2:17-cv-07321-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company                        AB-FFM            Central    Hills, CA 90211-2910                 Mesa, California 92626            10/5/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Kane, Valerie M., et al. v.    2:18-cv-01047-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company             AB-FFM            Northern   Hills, CA 90211-2910                 Mesa, California 92626            10/5/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Martinez, Juan Carlos v. Ford 2:18-cv-01048-                Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company                 AB-FFM             Northern   CA 90067                             Mesa, California 92626            10/5/2017

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
McGinnis, Leonard C. v. Ford 5:17-cv-02047-                 8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.        AB-FFM              Central    Hills, CA 90211-2910                 Mesa, California 92626            10/5/2017

                                                            Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Muhammad, Ziyadah v. Ford 2:18-cv-00964-                    Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company, et al.     AB-FFM                 Central    CA 90067                             Mesa, California 92626            10/5/2017
                         Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 9 of 87 Page ID
                                                         #:44106



                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Omark, Amika v. Ford Motor 2:18-cv-00960-                    Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Company, et al.            AB-FFM                 Southern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Padilla, Ana v. Ford Motor       2:18-cv-01050-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Company                          AB-FFM           Northern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Payseno, Samantha v. Ford        2:18-cv-01053-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company                    AB-FFM           Northern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Raven, Desiree v. Ford Motor 2:18-cv-01054-                  Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                      AB-FFM               Northern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Reece, Albert v. Ford Motor      2:18-cv-00952-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Southern   Hills, CA 90211-2910                 Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Rivera, Susana v. Ford Motor 2:18-cv-00941-                  Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company                      AB-FFM               Northern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Roche, Sherry v. Ford Motor      2:18-cv-00950-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Southern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Salgado, Kevin, et al. v. Ford   2:18-cv-00958-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa                    DISMISSED
Motor Company, et al.            AB-FFM           Southern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Stanton, Jean v. Ford Motor      2:18-cv-00973-              Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Central    CA 90067                             Mesa, California 92626            10/5/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Trujillo, Guillermo, et al. v.   2:17-cv-07322-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company               AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            10/5/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Mendoza, Ana L. v. Ford          2:18-cv-00956-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern   Hills, CA 90211-2910                 Mesa, California 92626            10/5/2017

                                                             Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
Modrow, Michael, Jr. v. Ford 2:18-cv-00947-                  Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
Motor Company, et al.        AB-FFM               Southern   CA 90067                             Mesa, California 92626            10/5/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Altamirano-Torres, Lorenzo v. 2:17-cv-07338-                 8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al. AB-FFM                 Central    Hills, CA 90211-2910                 Mesa, California 92626            10/6/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Barrack, David Mark v. Ford      2:18-cv-01000-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company                    AB-FFM           Eastern    Hills, CA 90211-2910                 Mesa, California 92626            10/6/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Becker, Dyanne, et al. v. Ford 2:18-cv-00942-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company                  AB-FFM             Northern   Hills, CA 90211-2910                 Mesa, California 92626            10/6/2017
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 10 of 87 Page ID
                                                        #:44107



                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Briggs, Nancy L. v. Ford Motor 2:18-cv-01009-                8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company                        AB-FFM             Northern   Hills, CA 90211-2910                 Mesa, California 92626             10/6/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Lovest, Angela v. Ford Motor 2:18-cv-01001-                  8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company                      AB-FFM               Eastern    Hills, CA 90211-2910                 Mesa, California 92626             10/6/2017

Altikriti, Mohanmmed, et al.                                 Strategic Legal Practices 1840       Snell & Wilmer L.L.P. 600 Anton
v. Ford Motor Company, et        2:17-cv-7369-AB-            Century East, Suite 430 Los Angeles, Boulevard Suite 1400 Costa
al.                              FFM              Central    CA 90067                             Mesa, California 92626             10/9/2017

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Dobias, Wayne v. Ford Motor 2:17-cv-07370-                   8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.             AB-FFM                Central    Hills, CA 90211-2910                 Mesa, California 92626             10/9/2017



                                                                                                   King and Spalding LLP
                                                                                                   633 West 5th Street Suite 1700
                                                                                                   Los Angeles, CA 90071 and King
                                                             The Barry Law Firm, 11835 W.          and Spalding LLP
Casteneda, Herman v. Ford        2:17-cv-07416-              Olympic Blvd. Ste. 440, Los, Angeles, 101 Second Street Suite 2300
Motor Company, et al.            AB-FFM           Central    CA 90064                              San Francisco, CA 94105          10/10/2017   DISMISSED
                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Camargo, Nelson v. Ford          2:18-cv-01002-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company                    AB-FFM           Eastern    Hills, CA 90211-2910                 Mesa, California 92626            10/10/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Emhardt, Alana v. Ford Motor 2:17-cv-07533-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                  DISMISSED
Company, et al.              AB-FFM               Central    CA 90067                             2000 San Francisco, CA 94111      10/13/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gonzalez, Jose v. Ford Motor 2:18-cv-00943-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                      AB-FFM               Northern   CA 90067                             2000 San Francisco, CA 94111      10/13/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Porter, Todd et al. v. Ford      2:18-cv-00969-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                  DISMISSED
Motor Company, et al.            AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111      10/13/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Reinprecht, Evelyn v. Ford       2:18-cv-00944-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111      10/13/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Smithfiled, Marilou, et al. v.   2:18-cv-00966-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                  DISMISSED
Ford Motor Company, et al.       AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111      10/13/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Sullivan, Deborah v. Ford        2:17-cv-07497-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111      10/13/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Agulilar, Lilian v. Ford Motor 2:18-cv-00951-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                        AB-FFM             Northern   CA 90067                             2000 San Francisco, CA 94111      10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Archibald, David, et al. v.      2:18-cv-00946-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company               AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111      10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Billiard, Thomas v. Ford         2:18-cv-00976-              Century East, Suite 430 Los Angeles, 275 Battery Street Suite 2000
Motor Company, et al.            AM-FFM           Central    CA 90067                             San Francisco, CA 94111           10/16/2017   DISMISSED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 11 of 87 Page ID
                                                         #:44108



                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Dillard, Treva, et al. v. Ford   2:18-cv-00948-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Dolan, Megan v. Ford Motor 2:18-cv-01005-                    Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                    AB-FFM                 Eastern    CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Fukasawa, En, et al. v. Ford     2:18-cv-00972-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Glassford, Bruce v. Ford         2:18-cv-01004-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Marquez, Amanda v. Ford          2:18-cv-01003-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111     10/16/2017   SETTLED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Martin, Michelle, et al. v.      2:18-cv-01008-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Ford Motor Company               AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111     10/16/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Mobley, Denine v. Ford           2:17-cv-07554-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Nacua, Jane v. Ford Motor        2:18-cv-01007-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Company                          AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111     10/16/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Reyes, Candace v. Ford Motor 2:18-cv-01006-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                      AB-FFM               Eastern    CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Tavitain, Aida v. Ford Motor     2:18-cv-00945-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                          AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/16/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Estrada, Julius v. Ford Motor 2:18-cv-00949-                 Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Company                       AB-FFM              Northern   CA 90067                             2000 San Francisco, CA 94111     10/16/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Alliano, Phillip v. Ford Motor 2:18-cv-00954-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                        AB-FFM             Northern   CA 90067                             2000 San Francisco, CA 94111     10/18/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Hess, Julie v. Ford Motor        2:18-cv-00955-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Company                          AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/19/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Esquibel, Ernest v. Ford         2:18-cv-00978-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111     10/20/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Romero, Marvin, et al. v. Ford 2:18-cv-00957-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                  AB-FFM             Northern   CA 90067                             2000 San Francisco, CA 94111     10/20/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Feichmann, Trevor, et al. v.     2:18-cv-01329-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company               AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/25/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Cheney, Justin et al. v. Ford    2:18-cv-01371-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111     10/26/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gospodinov, Jordan v. Ford       2:17-cv-07844-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Motor Company, et al.            AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111     10/26/2017
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 12 of 87 Page ID
                                                         #:44109



                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Kramer, William v. Ford          2:18-cv-01330-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/26/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gutierrez, Michelle, et al. v.   2:18-cv-01335-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Ford Motor Company               AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/27/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Hunter, Cheryl v. Ford Motor 2:18-cv-01374-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Company, et al.              AB-FFM               Southern   CA 90067                             2000 San Francisco, CA 94111     10/27/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Ibarra, Maria v. Ford Motor      2:18-cv-01372-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company, et al.                  AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111     10/27/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Lunstrom, Bryan v. Ford          2:17-cv-07889-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite                 DISMISSED
Motor Company, et al.            AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111     10/27/2017

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Olazabal, Filiberto, et al. v.   2:18-cv-01331-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company               AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/27/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Hillard, Robert el al. v. Ford   2:18-cv-01334-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/27/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Pelloth, Amanda v. Ford          2:18-cv-01332-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111     10/27/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Kerr, Jeannette v. Ford Motor 2:18-cv-01341-                 Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                       AB-FFM              Northern   CA 90067                             2000 San Francisco, CA 94111      11/8/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Connelli, Daniel v. Ford         2:18-cv-01338-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Fernandez, Steve, et al. v.      2:17-cv-08179-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company, et al.       AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gimlett, Andrew et al. v. Ford 2:18-cv-01339-                Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                  AB-FFM             Northern   CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gonzalez, Ernesto, et al. v.     2:17-cv-08182-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company               AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Green, Sonya, et al. v. Ford     2:18-cv-01337-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Padilla, Miguel A. v. Ford       2:17-cv-08196-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Pantoja, Jose v. Ford Motor      2:18-cv-01375-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company, et al.                  AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Perez, Rosa, et al. v. Ford      2:18-cv-01376-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED

                                                             Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Vallachira, Narayanan et al. v. 2:18-cv-01340-               Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company              AB-FFM            Northern   CA 90067                             2000 San Francisco, CA 94111      11/9/2017   DISMISSED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 13 of 87 Page ID
                                                        #:44110



                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Ramirez, Virginia v. Ford       2:18-cv-01377-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM           Southern   CA 90067                             2000 San Francisco, CA 94111       11/10/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Saldana, Nicholas v. Ford       2:17-cv-08223-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111       11/10/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Satter, Gabrielle v. Ford       2:18-cv-01343-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company et al.            AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111       11/10/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Verrecchia, Deanna v. Ford      2:18-cv-01347-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                   AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111       11/10/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Volcy, Tyesha v. Ford Motor     2:18-cv-01345-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                         AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111       11/10/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Woodall, Jean v. Ford Motor 2:18-cv-01344-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                     AB-FFM               Northern   CA 90067                             2000 San Francisco, CA 94111       11/10/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Fotunaomanaia Leaea v. Ford 2:18-cv-01313-                  Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company               AB-FFM               Eastern    CA 90067                             2000 San Francisco, CA 94111       11/13/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Gonzalez, Eduardo v. Ford       2:18-cv-01317-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                   AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111       11/13/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Huntress, Jennifer v. Ford      2:18-cv-01314-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111       11/13/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Johnson, Charles, et al. v.     2:18-cv-01319-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company              AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111       11/13/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Meyer, Marie v. Ford Motor      2:18-cv-01320-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                         AB-FFM           Central    CA 90067                             2000 San Francisco, CA 94111       11/13/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Perez, Angelica, et al. v. Ford 2:18-cv-01315-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company                   AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111       11/13/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Rojas, Rebekah v. Ford Motor 2:17-cv-08562-                 Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                      AB-FFM              Central    CA 90067                             2000 San Francisco, CA 94111       11/27/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Hadi, Obadi v. Ford Motor       2:18-cv-01348-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company                         AB-FFM           Northern   CA 90067                             2000 San Francisco, CA 94111       11/27/2017   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Plasch, Savannah et al. v.      2:18-cv-01322-              Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company, et al.      AB-FFM           Eastern    CA 90067                             2000 San Francisco, CA 94111       12/11/2017   DISMISSED

                                                            The Barry Law Firm, 11835 W.          Wilson Turner Kosmo LLP
Addona, Susan v. Ford Motor 2:18-cv-01379-                  Olympic Blvd. Ste. 440, Los, Angeles, 550 West C Street Suite 1050
Company, et al.             AB-FFM               Southern   CA 90064                              San Diego, CA 92101               12/14/2017

                                                            The Barry Law Firm, 11835 W.          Schiff Hardin LLP
Vincent, Kelly et al. v. Ford   2:18-cv-01328-              Olympic Blvd. Ste. 440, Los, Angeles, 350 South Main Street Suite 210
Motor Company                   AB-FFM           Northern   CA 90064                              Ann Arbor, MI 48104               12/14/2017   DISMISSED

                                                            The Barry Law Firm, 11835 W.          Wilson Turner Kosmo LLP
Yanez, Ashley M. v. Ford        5:17-cv-02495-              Olympic Blvd. Ste. 440, Los, Angeles, 550 West C Street Suite 1050
Motor Company, et al.           AB-FFM           Central    CA 90064                              San Diego, CA 92101               12/14/2017
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 14 of 87 Page ID
                                                        #:44111


                                                                                                   Schiff Hardin LLP
                                                             The Barry Law Firm, 11835 W.          One Market Spear Street Tower
Bloat, Sherry L. v. Ford Motor 2:18-cv-01324-                Olympic Blvd. Ste. 440, Los, Angeles, Suite 3200
Company                        AB-FFM             Eastern    CA 90064                              San Francisco, CA 94105            12/20/2017   DISMISSED
                                                                                                   Schiff Hardin LLP
                                                             The Barry Law Firm, 11835 W.          One Market Spear Street Tower
Turner, Sherlene v. Ford         2:18-cv-01323-              Olympic Blvd. Ste. 440, Los, Angeles, Suite 3200
Motor Company                    AB-FFM           Eastern    CA 90064                              San Francisco, CA 94105            12/20/2017   DISMISSED
                                                                                                   Schiff Hardin LLP
                                                             The Barry Law Firm, 11835 W.          One Market Spear Street Tower
Fick, Richard, et al. v. Ford    2:18-cv-01326-              Olympic Blvd. Ste. 440, Los, Angeles, Suite 3200
Motor Company                    AB-FFM           Eastern    CA 90064                              San Francisco, CA 94105            12/29/2017   DISMISSED
                                                                                                   Schiff Hardin LLP
                                                             The Barry Law Firm, 11835 W.          One Market Spear Street Tower
Reynolds, John et al. v. Ford    2:18-cv-01327-              Olympic Blvd. Ste. 440, Los, Angeles, Suite 3200
Motor Company                    AB-FFM           Eastern    CA 90064                              San Francisco, CA 94105            12/29/2017   DISMISSED
                                                                                                   Gates Conter Guy Proudfoot and
                                                             The Barry Law Firm, 11835 W.          Muench LLP
Chen, Jacklyn, et al. v. Ford    2:18-cv-00205-              Olympic Blvd. Ste. 440, Los, Angeles, 38 Discovery Suite 200
Motor Company, et al.            AB-FFM           Central    CA 90064                              Irvine, CA 92618                     1/9/2018

                                                             The Barry Law Firm, 11835 W.          Schiff Hardin LLP
Kirksey, Carrie v. Ford Motor 2:18-cv-01311-                 Olympic Blvd. Ste. 440, Los, Angeles, 350 South Main Street Suite 210
Company                       AB-FFM              Eastern    CA 90064                              Ann Arbor, MI 48104                 1/10/2018   DISMISSED

                                                             The Barry Law Firm, 11835 W.          Greenberg Traurig LLP
Tatum, Donald v. Ford Motor 2:18-cv-01380-                   Olympic Blvd. Ste. 440, Los, Angeles, 1900 University Avenue 5th Floor
Company, et al.             AB-FFM                Southern   CA 90064                              East Palo Alto, CA 94303            1/16/2018

                                                             The Barry Law Firm, 11835 W.          Wilson Turner Kosmo LLP
Aluia, Mark v. Ford Motor        5:18-cv-00103-              Olympic Blvd. Ste. 440, Los, Angeles, 550 West C Street Suite 1050
Company, et al.                  AB-FFM           Central    CA 90064                              San Diego, CA 92101                 1/17/2018

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Martin, Charles, et al. v. Ford 2:18-cv-01750-               8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM            Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111         1/18/2018

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Bell, Michael D. v. Ford Motor 2:18-cv-01752-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.                AB-FFM             Southern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111         1/19/2018

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Ford, Angie L., et al. v. Ford   2:18-cv-01745-              8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company                    AB-FFM           Eastern    Hills, CA 90211-2910                 2000 San Francisco, CA 94111         1/19/2018

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Duke, Michelle v. Ford Motor 2:18-cv-01747-                  8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.              AB-FFM               Eastern    Hills, CA 90211-2910                 2000 San Francisco, CA 94111         1/22/2018

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Henderson, Philip, et al. v.     2:18-cv-01748-              8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Ford Motor Company               AB-FFM           Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111         1/25/2018

                                                             Knight Law Group 10250
                                                             Constellation Blvd, Suite 2500 Los
                                                             Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Duerksen, Aaron K. v. Ford       2:18-cv-01071-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626                2/7/2018
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 15 of 87 Page ID
                                                        #:44112



                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rios-Flores, Teresa v. Ford    2:18-cv-01070-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM            Central    Hills, CA 90211-2910                 Mesa, California 92626             2/7/2018

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Klicker, Sarah v. Ford Motor   2:18-cv-01253-               Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company, et al.                AB-FFM            Central    CA 90067                             2000 San Francisco, CA 94111      2/15/2018   DISMISSED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Johnson, Dwight v. Ford        2:18-cv-02066-               Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Motor Company, et al.          AB-FFM            Northern   CA 90067                             2000 San Francisco, CA 94111      2/16/2018   DISMISSED
                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Lopez, Jasmine v. Ford Motor 2:18-cv-01255-                 8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.              AB-FFM              Central    Hills, CA 90211-2910                 2000 San Francisco, CA 94111      2/16/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Hughes, Frank v. Ford Motor 2:18-cv-02068-                  8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.             AB-FFM               Southern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111      2/20/2018

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
Ohanian, Charles, et al. v.    2:18-cv-02064-               Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Ford Motor Company, et al.     AB-FFM            Eastern    CA 90067                             2000 San Francisco, CA 94111      2/21/2018   DISMISSED
                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Meza, Emilia L., et al. v. Ford 2:18-cv-02069-              8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM           Southern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111      2/22/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Ortiz, David et al. v. Ford    2:18-cv-01465-               8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company                  AB-FFM            Central    Hills, CA 90211-2910                 2000 San Francisco, CA 94111      2/22/2018

                                                            Knight Law Group 10250               Stradling Yocca Carlson and
                                                            Constellation Blvd, Suite 2500 Los   Rauth PC
                                                            Angeles, CA 90067 & Kiesel Law,      660 Newport Center Drive Suite
Sotello, Lorrie Lee v. Ford    2:18-cv-02591-               8648 Wilshire Boulevard Beverly      1600
Motor Company, et al.          AB-FFM            Eastern    Hills, CA 90211-2910                 Newport Beach, CA 92660-6422      2/22/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Zea, Carlos, et al. v. Ford    2:18-cv-01831-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.          AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626             3/2/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Abramson, Donna B. v. Ford     2:18-cv-01791-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                  AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626             3/2/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Bustamante, Miguel Vinces v. 2:18-cv-02476-                 8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Ford Motor Company, et al. AB-FFM                Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111       3/5/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Jweainat, Waleed N. v. Ford    2:18-cv-02477-               8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company, et al.          AB-FFM            Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111       3/5/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Briars, Justin v. Ford Motor   2:18-cv-01896-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626             3/7/2018
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 16 of 87 Page ID
                                                       #:44113



                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Franklin, Morgan, et al. v.     2:18-cv-01908-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            3/7/2018

                                                            Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Hobart, Jeff K. v. Ford Motor 2:18-cv-01893-                Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Company, et al.               AB-FFM             Central    Angeles, CA 90067                    2000 San Francisco, CA 94111      3/7/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Rogers, Allan B. v. Ford Motor 2:18-cv-02598-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Company, et al.                AB-FFM            Southern   Hills, CA 90211-2910                 Mesa, California 92626            3/7/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Silva, John A. v. Ford Motor    2:18-cv-02478-              8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.                 AB-FFM           Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111      3/7/2018   DISMISSED
                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Stevens, Jomes, H., et al. v.   2:18-cv-02596-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Southern   Hills, CA 90211-2910                 Mesa, California 92626            3/7/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Vanni, Christopher v. Ford      2:18-cv-02473-              8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company, et al.           AB-FFM           Eastern    Hills, CA 90211-2910                 2000 San Francisco, CA 94111      3/7/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Warren, Kamisha R. v. Ford      2:18-cv-01885-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            3/7/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Wirth, Darice, A. v. Ford       5:18-cv-00463-              8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2910                 Mesa, California 92626            3/7/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Zelaya, Marina v. Ford Motor 2:18-cv-01880-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.              AB-FFM              Central    Angeles, CA 90067                    Mesa, California 92626            3/7/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Quintero, Yvonne, et al. v.     2:18-cv-01912-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa                     TRIAL
Ford Motor Company, et al.      AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            3/7/2018   COMPLETED.

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Aguero, Francisca v. Ford       2:18-cv-01934-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            3/8/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Bowles, Benay Maureen v.        2:18-cv-02474-              8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Ford Motor Company, et al.      AB-FFM           Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111      3/8/2018

                                                            Knight Law Group 10250
                                                            Constellation Blvd, Suite 2500 Los
                                                            Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Braum, Victoria v. Ford Motor 2:18-cv-02475-                8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.               AB-FFM             Northern   Hills, CA 90211-2910                 2000 San Francisco, CA 94111      3/8/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Fernandez, Sandra I. v. Ford    5:18-cv-00472-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            3/8/2018
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 17 of 87 Page ID
                                                        #:44114



                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Joe, Curtis, T. v. Ford Motor    2:18-cv-02594-               8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Company, et al.                  AB-FFM           Northern    Hills, CA 90211-2910                 2000 San Francisco, CA 94111       3/8/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Mercer, Darla Louise v. Ford     2:18-cv-02600-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern    Hills, CA 90211-2910                 Mesa, California 92626             3/8/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Snell & Wilmer L.L.P. 600 Anton
Needy, John MW v. Ford           2:18-cv-02599-               8648 Wilshire Boulevard Beverly      Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern    Hills, CA 90211-2910                 Mesa, California 92626             3/8/2018


                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Tikotzinski, Deetie C. v. Ford   2:18-cv-01927-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central     Angeles, CA 90067                    Mesa, California 92626             3/8/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Arcega, Ricardo, D. v. Ford      2:18-cv-01988-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central10   Angeles, CA 90067                    Mesa, California 92626             3/9/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Hayden, Lee, et al. v. Ford      2:18-cv-02595-               8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Northern    Hills, CA 90211-2910                 2000 San Francisco, CA 94111       3/9/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Reyes, Liceth v. Ford Motor      2:18-cv-01996-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Central     Angeles, CA 90067                    Mesa, California 92626             3/9/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Smith, Sonja v. Ford Motor       2:18-cv-01990-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                  AB-FFM           Central     Angeles, CA 90067                    Mesa, California 92626             3/9/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Amavisca, Jeronimo v. Ford       2:18-cv-02592-               8648 Wilshire Boulevard Beverly      LLP, 275 Battery Street Suite
Motor Company, et al.            AB-FFM           Eastern     Hills, CA 90211-2910                 2000 San Francisco, CA 94111      3/12/2018

                                                                                                   Stradling Yocca Carlson and
                                                                                                   Rauth PC
                                                              Knight Law Group 10250               660 Newport Center Drive Suite
Gray, Stephen D. v. Ford         5:18-cv-00510-               Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central     Angeles, CA 90067                    Newport Beach, CA 92660-6422      3/12/2018

                                                              Knight Law Group 10250               Stradling Yocca Carlson and
                                                              Constellation Blvd, Suite 2500 Los   Rauth PC
                                                              Angeles, CA 90067 & Kiesel Law,      660 Newport Center Drive Suite
Narducci, Shawna Marie v.        5:18-cv-00494-               8648 Wilshire Boulevard Beverly      1600
Ford Motor Company, et al.       AB-FFM           Central     Hills, CA 90211-2910                 Newport Beach, CA 92660-6422      3/12/2018

                                                              Knight Law Group 10250
                                                              Constellation Blvd, Suite 2500 Los
                                                              Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Leutkenhoelter, Susan M. v.      2:18-cv-02593-               8648 Wilshire Boulevard Beverly      275 Battery Street Suite 2000
Ford Motor Company, et al.       AB-FFM           Eastern     Hills, CA 90211-2910                 San Francisco, CA 94111           3/13/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Austin, Letitia N. v. Ford       2:18-cv-02385-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central     Angeles, CA 90067                    Mesa, California 92626            3/23/2018

                                                              Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Inglese, Robert v. Ford Motor 2:18-cv-02367-                  Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.               AB-FFM              Central     Angeles, CA 90067                    Mesa, California 92626            3/23/2018
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 18 of 87 Page ID
                                                       #:44115



                                                           Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Robertson, James, et al. v.     2:18-cv-02378-             Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Central   Angeles, CA 90067                    Mesa, California 92626            3/23/2018

                                                           Knight Law Group 10250
                                                           Constellation Blvd, Suite 2500 Los
                                                           Angeles, CA 90067 & Kiesel Law,      Gordon Rees Scully Mansukhani,
Wyatt, Joan L. v. Ford Motor 2:18-cv-02848-                8648 Wilshire Boulevard Beverly      275 Battery Street Suite 2000
Company, et al.              AB-FFM              Eastern   Hills, CA 90211-2910                 San Francisco, CA 94111           3/23/2018

                                                           Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Rodriguez, Horacio, et al. v.   2:18-cv-02424-             Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Central   Angeles, CA 90067                    Mesa, California 92626            3/26/2018


                                                           Consumer Legal Remedies , APC        Lewis Brisbois Bisgaard & Smith
McDowell, Jonathan, et al. v. 2:18-cv-02528-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al. AB-FFM                Central   Hills, CA 90211-2114                 San Francisco, CA 94104           3/28/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Johnson, Nola v. Ford Motor 2:18-cv-06979-                 ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM               Eastern   CA 90211-2114                      San Francisco, CA 94104             3/28/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Hawes, William v. Ford Motor 2:18-cv-06977-                ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Eastern   CA 90211-2114                      San Francisco, CA 94104             3/28/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Tibben, Richard v. Ford         2:18-cv-06978-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   CA 90211-2114                      San Francisco, CA 94104             3/28/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Hernandez, Raquel v. Ford       2:18-cv-02584-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Koontz, Richards, et al. v.     2:18-cv-02602-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.      AB-FFM           Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Lester, Robert v. Ford Motor 2:18-cv-02588-                ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Mallard, Wilfred v. Ford        2:18-cv-02585-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Mayers, Mercedes v. Ford        2:18-cv-02608-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Micklos, Andrew v. Ford         2:18-cv-02619-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Nelson, Candelaria v. Ford      2:18-cv-02613-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC 153 Lewis Brisbois Bisgaard & Smith
Quintana, Pamela v. Ford        2:18-cv-02620-             ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC, 153 Lewis Brisbois Bisgaard & Smith
Wright, Hunter v. Ford Motor 2:18-cv-06980-                ½ North Arnaz Drive Beverly Hills, LLP 333 Bush Street Suite 1100
Company                      AB-FFM              Eastern   CA 90211-2114                      San Francisco, CA 94104             3/30/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 19 of 87 Page ID
                                                       #:44116



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ramirez, Jose v. Ford Motor     2:18-cv-06981-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schiller, Margaret v. Ford      2:18-cv-02615-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vanidestine, Scott, et al. v.   2:18-cv-02618-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.      AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Walters, Paul v. Ford Motor     2:18-cv-02609-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           3/30/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wilson, Wesley v. Ford Motor 2:18-cv-02606-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           3/30/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Abbott, David et al. v. Ford    2:18-cv-03494-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Adams, Samuel v. Ford Motor 2:18-cv-02637-                 153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.             AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Alvarado, Antonio v. Ford       2:18-cv-02638-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Benjamin, Amanda, et al. v.     2:18-cv-02643-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Ford Motor Company, et al.      AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Birch, Florentina v. Ford       2:18-cv-02647-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Brown, Marcus v. Ford Motor 2:18-cv-02648-                 153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.             AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Carll, John v. Ford Motor       2:18-cv-02650-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Crews, John, et al. v. Ford     2:18-cv-02653-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736       4/2/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 20 of 87 Page ID
                                                        #:44117




                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Diaz, Cynthia v. Ford Motor    2:18-cv-02660-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Eades, Susan v. Ford Motor     2:18-cv-02663-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Farr, Kirk, et al. v. Ford Motor 2:18-cv-02672-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Flores, Cynthia v. Ford Motor 2:18-cv-02676-                153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Flores, Jesse v. Ford Motor    2:18-cv-02678-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Frank, Jason, et al. v. Ford   2:18-cv-02681-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                  AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Frymire, Randilee v. Ford      2:18-cv-03482-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.          AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/2/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Grigan, Joyselle v. Ford Motor 2:18-cv-06987-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Martinez. Joe v. Ford Motor    2:18-cv-06988-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Baca, Brian v. Ford Motor      2:18-cv-02732-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                        AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Baca, Brian v. Ford Motor      2:18-cv-02718-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Baca, Brian v. Ford Motor      2:18-cv-02846-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 21 of 87 Page ID
                                                         #:44118




                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Baroni, Kimberlee v. Ford        2:18-cv-03475-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Buelna, Jose, et al. v. Ford     2:18-cv-02716-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Calhoun, Jeffrey v. Ford         2:18-cv-03476-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Coe, Devin v. Ford Motor         2:18-cv-03477-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
De Nike, Mark v. Ford Motor 2:18-cv-02720-                  153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.             AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Dietz, Charles v. Ford Motor     2:18-cv-03481-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Galvan, Michael v. Ford          2:18-cv-02688-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Garcia, Iliana, et al. v. Ford   2:18-cv-02727-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Garibay, Hector v. Ford          2:18-cv-02689-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/3/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gomes, Courtney v. Ford          2:18-cv-02698-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hardy, Myia v. Ford Motor        2:18-cv-02739-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hunt, Kevin v. Ford Motor        2:18-cv-02702-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Jensen, Richard v. Ford Motor 2:18-cv-02729-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 22 of 87 Page ID
                                                         #:44119



                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Malarkey, George v. Ford          2:18-cv-02737-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McGlocklin, Daniel v. Ford        2:18-cv-02795-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Norem, Dane, et al. v. Ford       2:18-cv-02831-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Parsons, David v. Ford Motor 2:18-cv-02735-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Perry, Jennifer v. Ford Motor 2:18-cv-02694-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Prewitt, Darren v. Ford Motor 2:18-cv-02709-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rivera, Javier v. Ford Motor      2:18-cv-02731-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodriguez, Gloria v. Ford         2:18-cv-02738-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Scalia, Jeffrey, et al. v. Ford   2:18-cv-02715-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Shin, Hahri v. Ford Motor         2:18-cv-02700-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Stamps, Cody, et al. v. Ford      2:18-cv-02695-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tatum-Corso, Crystal v. Ford      2:18-cv-02705-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Varney, Andrei v. Ford Motor 2:18-cv-02701-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                      AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Voeltner, Tracey v. Ford          2:18-cv-03267-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wieseler, David v. Ford           2:18-cv-02714-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Willis, Logan et al. v. Ford      2:18-cv-02697-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Thompson, Dale et al. v. Ford 2:18-cv-06985-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wisener, Gladys v. Ford           2:18-cv-02704-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 23 of 87 Page ID
                                                        #:44120



                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gummo, Samuel v. Ford             2:18-cv-00744-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             JAM-AC           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Medeiros, Gladys v. Ford          2:18-cv-06986-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Horning, Jessica v. Ford          2:18-cv-06984-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rose, Gregory, et al. v. Ford     2:18-cv-07003-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/3/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Adams, Jessica v. Ford Motor 2:18-cv-03484-                  153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                      AB-FFM                Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Cerf, Michael v. Ford Motor       2:18-cv-03490-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Cooper, Kevin v. Ford Motor       2:18-cv-03485-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Dominguez, Salvador v. Ford 2:18-cv-03486-                   153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company               AB-FFM                 Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Frazho, Linda, et al. v. Ford     2:18-cv-03489-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                     AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Gardner, Mikel v. Ford Motor 2:18-cv-02744-                  153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.              AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   SETTLED


                                                                                               Schnader Harrison Segal and
                                                             Consumer Legal Remedies, APC,     Lewis LLP
Garza, Maria, et al. v. Ford      2:18-cv-02745-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/4/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lopez, Rodriguez, et al. v.       2:18-cv-02868-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mathis, Estelle, et al. v. Ford   2:18-cv-02766-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McKnight, David v. Ford           2:18-cv-02743-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 24 of 87 Page ID
                                                        #:44121



                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mitchell, Curtis v. Ford Motor 2:18-cv-02843-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ngo, Hieu v. Ford Motor          2:18-cv-02824-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Porter, Candace v. Ford          2:18-cv-02746-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Potter, Erica v. Ford Motor      2:18-cv-02798-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Russell, Candice v. Ford         2:18-cv-02796-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Stanberry, Janai v. Ford         2:18-cv-02748-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Golden, Clayton v. Ford          2:18-cv-06989-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Valencia, Victor, et al. v. Ford 2:18-cv-02865-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Grover, Jeremy, et al. v. Ford 2:18-cv-06990-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Silva, Steven, et al v. Ford     2:18-cv-06992-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wood, Bryon v. Ford Motor        2:18-cv-02870-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Haslam, Tamara, et al. v. Ford 2:18-cv-06993-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Specials, Jeremy v. Ford         2:18-cv-06998-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Glass, Michelle, et al v. Ford   2:18-cv-07002-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Shepard, Sean v. Ford Motor 2:18-cv-6997-AB-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                     FFM              Eastern        Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Melius, Benjamin v. Ford         2:18-cv-006994-            153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM          Eastern    Hills, CA 90211-2114              San Francisco, CA 94104           4/5/4028   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Askins, William, et al. v. Ford 2:18-cv-03491-              153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 25 of 87 Page ID
                                                        #:44122




                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Boulanger, Bruce v. Ford        2:18-cv-03495-              153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Casas, Alfredo v. Ford Motor 2:18-cv-02804-                 153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Craft, Margaret v. Ford Motor 2:18-cv-02814-                153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Craven, James, et al. v. Ford   2:18-cv-03492-              153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Cromwell, Rosa v. Ford Motor 2:18-cv-02807-                 153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Zaragoza, Edgard v. Ford        2:18-cv-06999-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Odell, Lanitra v. Ford Motor    2:18-cv-07000-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   DISMISSED


                                                                                              Schnader Harrison Segal and
                                                            Consumer Legal Remedies, APC,     Lewis LLP
Eggers, Ellen, et al. v. Ford   2:18-cv-03493-              153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Humphreys, Douglas, et al. v. 2:18-cv-06986-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company            AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

Gordon, Gladys/Dennis, et al.                               Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
v. Ford Motor Company, et     2:18-cv-06996-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
al.                           AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ortiz, John v. Ford Motor       2:18-cv-07001-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Van Etten, Joshua v. Ford       2:18-cv-07701-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sanchez, Adela v. Ford Motor 2:18-cv-07702-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gonzalez, Jonathan v. Ford      2:18-cv-07700-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Grimes, Jennifer, et al. v. Ford 2:18-cv-07704-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 26 of 87 Page ID
                                                       #:44123



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Herrera, Thomas v. Ford        2:18-cv-07705-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/5/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Martinez, Dominic v. Ford      2:18-cv-07706-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vaught, Christina v. Ford      2:18-cv-07004-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pacheco, Guillermo v. Ford     2:18-cv-07009-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Anzules, Kenneth, et al. v.    2:18-cv-02858-              153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Ford Motor Company, et al.     AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/6/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Askins, William, et al. v. Ford 2:18-cv-03496-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/6/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Emfiled, Jordan v. Ford Motor 2:18-cv-02878-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.               AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/6/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Frazier, Davon v. Ford Motor 2:18-cv-02887-                153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Keating, Rona v. Ford Motor    2:18-cv-02849-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Luczkow, Chris v. Ford Motor 2:18-cv-02875-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Macias, Kim v. Ford Motor      2:18-cv-02894-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Marchand, Robert v. Ford       2:18-cv-02896-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Montes, Jorge v. Ford Motor 2:18-cv-02897-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Osawa, Jon, et al. v. Ford     2:18-cv-02850-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Seide, Alexander v. Ford       2:18-cv-02873-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Staes, Leroy v. Ford Motor     2:18-cv-02895-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 27 of 87 Page ID
                                                        #:44124



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sugarman, Larry v. Ford         2:18-cv-02852-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tejeda, Nikolas v. Ford Motor 2:18-cv-02874-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vasquez, Crystal v. Ford        2:18-cv-02972-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Way, Jim v. Ford Motor          2:18-cv-02866-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Keating, Kelley v. Ford Motor 2:18-cv-07005-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hall, Nichole, et al. v. Ford   2:18-cv-07006-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Heater, Shannin v. Ford         2:18-cv-07010-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mejia, Nancy v. Ford Motor      2:18-cv-07007-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rios, Miguel v. Ford Motor      2:18-cv-07008-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           4/6/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Barclay, Darrell v. Ford Motor 2:18-cv-02898-              153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/7/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Beckett, Teaira v. Ford Motor 2:18-cv-02900-               153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.               AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/7/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Berntsen, Kerri, et al. v. Ford 2:18-cv-02902-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/7/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Bosch, Denise v. Ford Motor     2:18-cv-02903-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/7/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Bright, Jessie v. Ford Motor    2:18-cv-02899-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                         AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/7/2018   SETTLED


                                                                                             Schnader Harrison Segal and
                                                           Consumer Legal Remedies, APC,     Lewis LLP
Cunningham, Max v. Ford         2:18-cv-02905-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736      4/7/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 28 of 87 Page ID
                                                       #:44125




                                                                                            Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,     Lewis LLP
Einbund, John v. Ford Motor 2:18-cv-02901-                153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Company                     AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736        4/7/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Linares, Jess v. Ford Motor    2:18-cv-02910-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schiller, Margaret v. Ford     2:18-cv-02918-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Paez, Gregory v. Ford Motor    2:18-cv-07709-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             4/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Miller, Carol v. Ford Motor    2:18-cv-07710-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             4/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hater, John v. Ford Motor      2:18-cv-07711-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             4/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lopez, Claudia v. Ford Motor 2:18-cv-07712-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                      AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             4/8/2018   SETTLED


                                                                                            Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,     Lewis LLP
Bachman, Donald v. Ford        2:18-cv-03498-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736        4/9/2018   SETTLED


                                                                                            Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,     Lewis LLP
Berger, Christine v. Ford      2:18-cv-03499-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736        4/9/2018   SETTLED


                                                                                            Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,     Lewis LLP
Bonilla, Jonathan, et al. v.   2:18-cv-02973-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Ford Motor Company, et al.     AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108-2736        4/9/2018   SETTLED


                                                                                            Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,     Lewis LLP
Canonizado, Ruben v. Ford      2:18-cv-03500-             153 ½ North Arnaz Drive Beverly   650 California Street 19th Fl.
Motor Company, et al.          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108-2736        4/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Comer, Paul v. Ford Motor      2:18-cv-02912-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/9/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Garcia, Oscar v. Ford Motor    2:18-cv-03497-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             4/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lupo, Aaron v. Ford Motor      2:18-cv-02917-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Puckett, Gage v. Ford Motor    2:18-cv-02938-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/9/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 29 of 87 Page ID
                                                        #:44126



                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Williams, Shad v. Ford Motor 2:18-cv-02914-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104              4/9/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Williams, Shad v. Ford Motor 2:18-cv-02915-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104              4/9/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cooper, Jason Allen, et al. v.   2:18-cv-03106-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.       AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             4/13/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Williams, Shad, et al. v. Ford   2:18-cv-03222-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/17/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lisciandro, Roberta v. Ford      2:18-cv-03326-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             4/20/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Amezcua, Elvira, et al. v. Ford 2:18-cv-05329-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/11/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bonneau, Melissa v. Ford         2:18-cv-03963-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/11/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bonnin, Austin, et al. v. Ford   2:18-cv-03955-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/11/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Castro, Alejandro v. Ford        2:18-cv-03958-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/11/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alba, Michael, et al v. Ford     2:18-cv-03983-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM                     Hills, CA 90211-2114              San Francisco, CA 94108             5/14/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bieda, Franklin v. Ford Motor 2:18-cv-03990-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/14/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Blair, Michelle v. Ford Motor 2:18-cv-05330-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/14/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Coach, Gina v. Ford Motor        2:18-cv-03997-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/14/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Dillon, Caroline v. Ford Motor 2:18-cv-04018-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/14/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Downing, Brian, et al. v. Ford 2:18-cv-04037-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/15/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Egan, Mary Antoinette v.         2:18-cv-04041-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.       AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/15/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Elias, Ricardo v. Ford Motor     2:18-cv-04043-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/15/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Ethredge, Jerad, et al. v. Ford 2:18-cv-04054-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/15/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 30 of 87 Page ID
                                                       #:44127



                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Farmer, Monica v. Ford         2:18-cv-04059-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/15/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Foster, Edgar v. Ford Motor    2:18-cv-                   153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                04065AB-FFM      Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/15/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Adriano, Chet v. Ford Motor    2:18-cv-04084-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Allen-Herrera, Tracy v. Ford   2:18-cv-05331-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Babcock, Melissa, et al. v.    2:18-cv-04079-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.     AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bowen, Amanda v. Ford          2:18-cv-04080-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Burton, Barbara v. Ford        2:18-cv-04087-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Byers, Katheryn v. Ford        2:18-cv-05332-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cerf, Michael v. Ford Motor    2:18-cv-05333-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Duncan, Debra, et al v. Ford   2:18-cv-04110-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Eatontaylor, Darryl v. Ford    2:18-cv-04116-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Eatontaylor, Michael v. Ford   2:18-cv-04121-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/16/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Acevedo, Joanna, et al. v.     2:18-cv-04166-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.     AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Adamik, Mike v. Ford Motor     2:18-cv-04137-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Dean, Laura v. Ford Motor      2:18-cv-04144-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
DeThomas, Douglas v. Ford      2:18-cv-04142-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Diebold, Kenneth v. Ford       2:18-cv-04135-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Fielden, Tom v. Ford Motor     2:18-cv-04141-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 31 of 87 Page ID
                                                        #:44128



                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Folkerts, Robert v. Ford        2:18-cv-04152-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Franco, Isiah, et al. v. Ford   2:18-cv-04156-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Frtiz, Donald v. Ford Motor     2:18-cv-04164-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/17/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Briggs, Traci v. Ford Motor     2:18-cv-04193-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Brown, Christi v. Ford Motor 2:18-cv-04190-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Butler, Ewuniki v. Ford Motor 2:18-cv-04186-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cabrera, Caroline v. Ford       2:18-cv-04178-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cameron, Susan v. Ford          2:18-cv-04221-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Carrillo, Cecilia v. Ford Motor 2:18-cv-04226-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cerenka, Raymond v. Ford        2:18-cv-04187-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Fox, Syndi, et al. v. Ford      2:18-cv-04207-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Garcia, Jacqueline, et al. v.   2:18-cv-04174-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.      AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Garcia, Rafeal v. Ford Motor    2:18-cv-04176-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Garcia-Romero, Sara et al. v. 2:18-cv-04181-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company            AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Gent, Arthur, et al. v. Ford    2:18-cv-04189-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/18/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Elderton, Rebecca v. Ford       2:18-cv-05335-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Ellison, Alexandra v. Ford      2:18-cv-05341-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Enriquez, Chloe v. Ford         2:18-cv-05337-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 32 of 87 Page ID
                                                       #:44129



                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Erwin, Michael v. Ford Motor 2:18-cv-04047-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Evans, Donald v. Ford Motor 2:18-cv-05336-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                     AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Fetyko, Francine v. Ford       2:18-cv-05338-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Finch, Jade v. Ford Motor      2:18-cv-05339-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Flint, Matt v. Ford Motor      2:18-cv-05340-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/19/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Zandee, Samantha, et al. v.    2:18-cv-07012-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.     AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/20/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schlott, Rick v. Ford Motor    2:18-cv-07013-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/20/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alarcon, Raul v. Ford Motor    2:18-cv-05342-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alexander, Samuel v. Ford      2:18-cv-04254-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alvarez, Sonja v. Ford Motor 2:18-cv-04253-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Ambriz, Joanna v. Ford Motor 2:18-cv-04252-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Avilez, Carlos v. Ford Motor   2:18-cv-04250-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Barnett, Gavin v. Ford Motor 2:18-cv-04248-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Beauregard, Michelle v. Ford 2:18-cv-04247-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.        AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bernier, David v. Ford Motor 2:18-cv-04243-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bierk, Paris v. Ford Motor     2:18-cv-04245-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Blair, Wayne v. Ford Motor     2:18-cv-04244-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bridge, Erik v. Ford Motor     2:18-cv-04242-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 33 of 87 Page ID
                                                         #:44130



                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Chandler, Elise v. Ford Motor 2:18-cv-04273-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cosme, Joanna, et al. v. Ford 2:18-cv-04259-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.         AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cosme, Joanna, et al. v. Ford 2:18-cv-04262-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.         AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schultz, Arthur v. Ford Motor 2:18-cv-04251-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Qualls, Christine v. Ford        2:18-cv-07015-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Warren, Betty Marie v. Ford      2:18-cv-07017-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hill, Nicole Jean v. Ford        2:18-cv-07014-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hillier, John v. Ford Motor      2:18-cv-07018-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tabalno, Anna v. Ford Motor 2:18-cv-07019-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Whitcomb, Gion v. Ford           2:18-cv-07021-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Siegel, Kevin v. Ford Motor      2:18-cv-07022-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hull, Laurie, et al. v. Ford     2:18-cv-07025-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Martinez, Rebekah v. Ford        2:18-cv-07026-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Robinson, Sandra v. Ford         2:18-cv-07027-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McCleskey, Dan et al. v. Ford 2:18-cv-07028-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vasquez, Ricky, et al. v. Ford   2:18-cv-07029-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Youngblood, Cheryl v. Ford       2:18-cv-07031-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Smith, Chad v. Ford Motor        2:18-cv-07033-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 34 of 87 Page ID
                                                        #:44131



                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kerr, Edith, et al. v. Ford       2:18-cv-07034-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Howard, Nanette v. Ford           2:18-cv-07036-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Taormina, Joseph v. Ford          2:18-cv-07098-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/21/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McKinney, Leslie v. Ford          2:18-cv-07099-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Holm, Kim v. Ford Motor           2:18-cv-07101-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
La Russa, Theresa v. Ford         2:18-cv-007103-            153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM          Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Huerta, Estella v. Ford Motor 2:18-cv-07104-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Moore, Christina v. Ford          2:18-cv-07106-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alarid, Ron v. Ford Motor         2:18-cv-04288-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alatorre, Michelle v. Ford        2:18-cv-04289-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Burcks, Shirley, et al. v. Ford   2:18-cv-04290-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cancino, Christina, et al v.      2:18-cv-04321-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Carr, Tracy v. Ford Motor         2:18-cv-04317-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Carroll, Katie v. Ford Motor      2:18-cv-04338-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Castillo, Alex v. Ford Motor      2:18-cv-05356-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Castillo, Edgar v. Ford Motor 2:18-cv-04344-                 153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cervantes, Wilfrido v. Ford       2:18-cv-04299-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Colunga, Gabriel v. Ford          2:18-cv-04298-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 35 of 87 Page ID
                                                         #:44132



                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Ford, Kevin v. Ford Motor      2:18-cv-05343-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Fuller, Michelle v. Ford Motor 2:18-cv-05351-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Gates, Robin v. Ford Motor     2:18-cv-05348-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Gerkin, Melissa v. Ford Motor 2:18-cv-05352-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                       AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Godinez, Daniel v. Ford        2:18-cv-04294-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gomez, Diane v. Ford Motor 2:18-cv-04354-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.            AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Herrold, Andrew v. Ford        2:18-cv-04355-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hicks, Jake, et al. v. Ford    2:18-cv-04326-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hollowell, Cary v. Ford Motor 2:18-cv-04356-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Homstedt, Kendra v. Ford       2:18-cv-04328-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Jauregui, Lyanna v. Ford       2:18-cv-04302-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Jones, Christopher v. Ford     2:18-cv-04303-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Knox, Emma Olivia, et al. v.   2:18-cv-04351-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kocan, Martha v. Ford Motor 2:18-cv-04359-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lemus, Frank v. Ford Motor     2:18-cv-04331-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lerma, Gabriel v. Ford Motor 2:18-cv-04350-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lopez, Patricia v. Ford Motor 2:18-cv-04332-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Luna, Norma v. Ford Motor      2:18-cv-04305-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 36 of 87 Page ID
                                                        #:44133



                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lund, Shannon v. Ford Motor 2:18-cv-04304-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McKee, Jimmie, et al. v. Ford 2:18-cv-04325-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.         AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mellone, Franco v. Ford          2:18-cv-04336-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Miller, Theresa v. Ford Motor 2:18-cv-04337-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Neal, Kathleen v. Ford Motor 2:18-cv-04360-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Parker, Benjamin v. Ford         2:18-cv-04323-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pattison, Larry et al. v. Ford   2:18-cv-04343-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Perez, Oscar, et al. v. Ford     2:18-cv-04309-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Phillips, Marissa v. Ford        2:18-cv-04345-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Post, Cindy, et al. v. Ford      2:18-cv-04361-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Reese, Nikki v. Ford Motor       2:18-cv-04335-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Reimer, Jessica et al. v. Ford   2:18-cv-04320-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Reinbolz, Charles v. Ford        2:18-cv-04312-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schuerger, David, et al. v.      2:18-cv-04314-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Shaw, Jessie v. Ford Motor       2:18-cv-04353-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Taylor, Mark v. Ford Motor       2:18-cv-04348-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Taylor, Quinn, et al. v. Ford    2:18-cv-04313-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Thomas, Octavious, et al. v.     2:18-cv-04346-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/22/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 37 of 87 Page ID
                                                        #:44134



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Thompson, Nicole v. Ford        2:18-cv-04362-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Valenzuela, Perla v. Ford       2:18-cv-04319-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Van Leuven, Dana, et al. v.     2:18-cv-04322-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.      AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Watkins, Bret, et al. v. Ford   2:18-cv-04334-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Whitcomb, Jill v. Ford Motor 2:18-cv-04363-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Willis, Roger v. Ford Motor     2:18-cv-04347-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wolf, Robert et al. v. Ford     2:18-cv-04364-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Yretta, Javier v. Ford Motor    2:18-cv-04329-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hite, Stavey, et al. v. Ford    2:18-cv-07714-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/22/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Alcantar, Patricia v. Ford      2:18-cv-04429-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Atkins, Kyle v. Ford Motor      2:18-cv-04383-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Brink, James, et al. v. Ford    2:18-cv-05360-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Brogren, Michael v. Ford        2:18-cv-05364-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Brown, Christopher v. Ford      2:18-cv-04386-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Buchan, Evan v. Ford Motor      2:18-cv-05359-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Buscaglia, Kathy v. Ford        2:18-cv-05358-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Calhoun, Vonda v. Ford          2:18-cv-05369-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Calhoun, Vonda v. Ford          2:18-cv-05371-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 38 of 87 Page ID
                                                        #:44135



                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Calton, McKenna, et al. v.       2:18-cv-05368-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company               AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cameron, Linda v. Ford           2:18-cv-04399-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Carpenter, Lindsey v. Ford       2:18-cv-04407-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Carullo, Joseph, et al. v. Ford 2:18-cv-05370-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Chen, Joanne v. Ford Motor       2:18-cv-05362-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Collison, Vivian Leonard v.      2:18-cv-05366-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company               AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Collison, Vivian v. Ford Motor 2:18-cv-05367-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Dahms, Anthony v. Ford           2:18-cv-04395-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Davies, Barbara, et al. v. Ford 2:18-cv-04397-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hill, Connie v. Ford Motor       2:18-cv-04409-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hudgens, Aley v. Ford Motor 2:18-cv-04400-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Jones, Tiffany, et al. v. Ford   2:18-cv-04371-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kalbaugh, Margaret v. Ford       2:18-cv-04413-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Leland, Andrew v. Ford           2:18-cv-04451-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lomeli, Markos v. Ford Motor 2:18-cv-04416-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
                                 2:18-cv-04430-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Luevano, Kimberly, et al.        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mancuso, Morgan v. Ford          2:18-cv-04372-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mengel, Chris, et al. v. Ford    2:18-cv-04373-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 39 of 87 Page ID
                                                        #:44136



                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mihalko, Kevin v. Ford Motor 2:18-cv-04374-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Monahan, Sean v. Ford             2:18-cv-04375-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Moreno, Carlos et al. v. Ford 2:18-cv-04402-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Olvera, Jose et al. v. Ford       2:18-cv-04433-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Oman, Andrew, et al. v. Ford 2:18-cv-04376-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.        AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Padilla, Alanah v. Ford Motor 2:18-cv-04419-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pellonari, Leroy v. Ford Motor 2:18-cv-04377-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Peralta, Corey v. Ford Motor 2:18-cv-04406-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

Pisarkiewicz, Christine, et al.                              Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
v. Ford Motor Company, et         2:18-cv-04423-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
al.                               AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ramey, Dalton v. Ford Motor 2:18-cv-04434-                   153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM                 Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ramirez, Daniella v. Ford         2:18-cv-04417-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Smith, Deborah, et al. v. Ford 2:18-cv-04453-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Straw, Trent v. Ford Motor        2:18-cv-04425-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tabuyo, Lisa v. Ford Motor        2:18-cv-04452-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Thompson, Daniel v. Ford          2:18-cv-04408-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Toomey, Kathleen v. Ford          2:18-cv-04404-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vogenthaler, Michael v. Ford 2:18-cv-04378-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.        AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vogenthealer, Michael v.          2:18-cv-04379-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 40 of 87 Page ID
                                                        #:44137



                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wesselmann, Kelly v. Ford      2:18-cv-04380-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wilson, Kerry v. Ford Motor    2:18-cv-04427-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Yocum, Stella v. Ford Motor    2:18-cv-04412-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cunha, Miles v. Ford Motor     2:18-cv-5704-AB-           153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Haile, Kevin v. Ford Motor     2:18-cv-07109-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kozel, Jamie v. Ford Motor     2:18-cv-07115-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Laursen, Anker v. Ford Motor 2:18-cv-07118-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                      AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Millian, Melissa v. Ford Motor 2:18-cv-07120-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Newton, Ariel v. Ford Motor    2:18-cv-07122-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Muse, Latisha v. Ford Motor    2:18-cv-07123-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ramirez, Mary Ann v. Ford      2:18-cv-07125-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodberry, Weston, et al. v.    2:18-cv-07128-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Goyma, Erwin Joseph v. Ford 2:18-cv-07130-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company               AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hamaker, Jessica v. Ford       2:18-cv-07136-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Roland, Steven v. Ford Motor 2:18-cv-07141-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Helget, Jeannette, et al. v.   2:18-cv-07170-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Isakson, Joseph v. Ford Motor 2:18-cv-07174-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Leogrande, Stephanie v. Ford 2:18-cv-07175-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/23/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 41 of 87 Page ID
                                                       #:44138



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Murrell, Brian v. Ford Motor   2:18-cv-07176-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Skar, Morgan v. Ford Motor     2:18-cv-07177-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Woodby, Zachary, et al. v.     2:18-cv-07178-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.     AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tellechea, Santiago v. Ford    2:18-cv-07179-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Morgan, Anthony, et al. v.     2:18-cv-07180-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.     AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hill, Sherry v. Ford Motor     2:18-cv-07201-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gyorey, Nicholas v. Ford       2:18-cv-07202-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rios, Maryann v. Ford Motor 2:18-cv-07204-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vilhauer, Pamela v. Ford       2:18-cv-07205-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rhinehart, Rachel v. Ford      2:18-cv-07206-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rice, Sherry v. Ford Motor     2:18-cv-07207-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sanders, Megan, et al. v. Ford 2:18-cv-07208-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Compnay, et al.          AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Johanneck, Sandra v. Ford      2:18-cv-07209-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Compnay, et al.          AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Preston, Nicole, et al. v. Ford 2:18-cv-07210-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gorda, Marie, et al. v. Ford   2:18-cv-07213-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hinton, Kent v. Ford Motor     2:18-cv-07214-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Summers, Earl v. Ford Motor 2:18-cv-07215-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                     AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hinjos, Brandon v. Ford        2:18-cv-07216-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 42 of 87 Page ID
                                                        #:44139



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Payne, James v. Ford Motor      2:18-cv-07217-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodriguez, Fernando v. Ford     2:18-cv-07114-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Spence, Jason v. Ford Motor     2:18-cv-07117-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schuster, Christine v. Ford     2:18-cv-07119-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Weir, Jamie v. Ford Motor       2:18-cv-01428-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lorenz, Dustin v. Ford Motor 2:18-cv-07228-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                      AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gosling, Dan v. Ford Motor      2:18-cv-07105-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Neider, Ken et al. v. Ford      2:18-cv-07107-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Liss, Jeffrey v. Ford Motor     2:18-cv-07108-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Liss, Jeffrey v. Ford Motor     2:18-cv-07596-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Guerrero, Christina v. Ford     2:18-cv-7110-AB-           153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McGee, James v. Ford Motor 2:18-cv-07220-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                    AB-FFM                Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Goulart, Jeremy v. Ford         2:18-cv-07143-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lopez, Alan v. Ford Motor       2:18-cv-07211-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wiederhold, Helene, et al. v. 2:18-cv-07212-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company            AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Thomas, Norma v. Ford           2:18-cv-07221-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
House, Joline, et al. v. Ford   2:18-cv-07111-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodriguez, Candy, et al. v.     2:18-cv-07112-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company              AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 43 of 87 Page ID
                                                        #:44140



                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Stewart, Rita v. Ford Motor      2:18-cv-07121-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/23/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Salinas, Angela v. Ford Motor 2:18-cv-07132-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kaufmann, Robert v. Ford         2:18-cv-07151-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lopez, Dora v. Ford Motor        2:18-cv-07152-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Soto, Daniel v. Ford Motor       2:18-cv-07161-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kincl, Eric v. Ford Motor        2:18-cv-07129-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Putnam-Garcia, Amanda v.         2:18-cv-07133-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Silva, Steven v. Ford Motor      2:18-cv-07134-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Meyer, Kyle, et al. v. Ford      2:18-cv-07139-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Morales, Mayreni, et a; v.       2:18-cv-07140-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company               AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Smith, Steven v. Ford Motor      2:18-cv-07144-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Nyberg, Alexia v. Ford Motor 2:18-cv-07146-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Osborne, Nicole, et al. v. Ford 2:18-cv-07149-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Woldhagen, Wendy v. Ford         2:18-cv-07150-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Robinson, Michael v. Ford        2:18-cv-07155-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Klev, Rhonda v. Ford Motor       2:18-cv-07156-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
O'Dell, Steven, et al. v. Ford   2:18-cv-07159-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sanchez, Albert v. Ford Motor 2:18-cv-07160-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 44 of 87 Page ID
                                                        #:44141



                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Serb, Tara v. Ford Motor         2:18-cv-07126-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Terrell, Pamela, et al. v. Ford 2:18-cv-07224-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ledesma, Joanna, et al. v.       2:18-cv-07225-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Musto, John v. Ford Motor        2:18-cv-07226-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hamanaka, Donovan v. Ford        2:18-cv-07227-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kuncaitis, Amber, et al v. Ford 2:18-cv-07113-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodriguez, Fernando v. Ford      2:18-cv-07223-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gracia, Robert, et al. v. Ford   2:18-cv-07102-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Youders, Bryan, et al. v. Ford 2:18-cv-07219-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Deneeve, Elizabeth v. Ford       2:18-cv-04543-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Brown, Robert et al. v. Ford     2:18-cv-04480-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Camou, Matthew v. Ford           2:18-cv-05384-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cantu, Nancy v. Ford Motor       2:18-cv-05381-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Carney, Amanda v. Ford           2:18-cv-05287-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Castiglione, Antonina v. Ford 2:18-cv-05285-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.         AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Claar, Anthony, et al. v. Ford 2:18-cv-05382-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company                  AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Clark, Lonnie, et al. v. Ford    2:18-cv-04538-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Contreas, Daniel et al. v. Ford 2:18-cv-04540-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED
                     Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 45 of 87 Page ID
                                                      #:44142



                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Costello, Matthew v. Ford      2:18-cv-04499-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Coyle, Amanda v. Ford Motor 2:18-cv-05385-                 153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.             AB-FFM               Central   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Crocker, Robert v. Ford        2:18-cv-04542-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Cross, Jeannie v. Ford Motor 2:18-cv-05377-                Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Company                      AB-FFM              Eastern   Angeles, CA 90067                    San Francisco, CA 94111             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dailey, Joseph v. Ford Motor 2:18-cv-05386-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM              Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Davis, Jennifer v. Ford Motor 2:18-cv-05286-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                       AB-FFM             Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Decker, Randall, et al. v. Ford 2:18-cv-05383-             153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dehart, Justin v. Ford Motor   2:18-cv-05289-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dow, Phil v. Ford Motor        2:18-cv-05372-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Eastridge, Jean v. Ford Motor 2:18-cv-05373-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM             Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Egan, Rosetta v. Ford Motor    2:18-cv-05374-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Egan, Rosetta v. Ford Motor    2:18-cv-05375-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Estrada, Luis v. Ford Motor    2:18-cv-04526-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Everett, Lavell v. Ford Motor 2:18-cv-05376-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM             Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Eynon, Frida v. Ford Motor     2:18-cv-04509-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Farrar, Brendon v. Ford        2:18-cv-05378-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM            Eastern   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Fischler, Allison v. Ford Motor 2:18-cv-04503-             153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Fountain, Diane Janine v.      2:18-cv-04523-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Ford Motor Company, et al.     AB-FFM            Cantral   Hills, CA 90211-2114                 San Francisco, CA 94108             5/24/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 46 of 87 Page ID
                                                        #:44143



                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Fredericks, Jason, et al. v.   2:18-cv-04519-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.     AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Frey, Tess v. Ford Motor       2:18-cv-05379-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Giuntini, Judith v. Ford Motor 2:18-cv-05380-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gonzales, Gladys v. Ford       2:18-cv-04455-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gonzales, Maria v. Ford        2:18-cv-04466-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gonzales, Nadine v. Ford       2:18-cv-04502-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gray, Dorothy v. Ford Motor 2:18-cv-04493-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hampton, Angela v. Ford        2:18-cv-04504-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Heimback, Virginia v. Ford     2:18-cv-04505-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hilbrandt, Chelsea v. Ford     2:18-cv-04456-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hoffman, Katherine v. Ford     2:18-cv-04491-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Jimenez, Alejandro v. Ford     2:18-cv-04507-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Johnson, Barbara v. Ford       2:18-cv-04465-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Johnston, John et al v. Ford   2:18-cv-04510-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Jones, Chris et al. v. Ford    2:18-cv-04454-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lamas, Greg v. Ford Motor      2:18-cv-04506-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lopez, Roxana v. Ford Motor 2:18-cv-04471-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED

                                                          Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Martinez, Fernando v. Ford     2:18-cv-04470-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/24/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 47 of 87 Page ID
                                                        #:44144



                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Martinez, Irma v. Ford Motor 2:18-cv-04492-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Mascorro, Sade, et al. v. Ford 2:18-cv-04473-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Meadows, Vanessa v. Ford         2:18-cv-04474-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Miller, Jacob v. Ford Motor      2:18-cv-04485-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Moreno, Suzanne v. Ford          2:18-cv-04511-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pedroza, Terri et al. v. Ford    2:18-cv-04488-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Peterson, Kyle, et al. v. Ford   2:18-cv-04496-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pineda, Francisco v. Ford        2:18-cv-04457-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Quint, Sara, et al. v. Ford      2:18-cv-04458-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Richards, Audrey v. Ford         2:18-cv-04516-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rivas, Aida v. Ford Motor        2:18-cv-04459-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Savoy, Alyson, et al. v. Ford    2:18-cv-04460-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Serrano, Jose v. Ford Motor      2:18-cv-04461-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Smelser, Diane v. Ford Motor 2:18-cv-04487-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Solis, Eduardo, et al. v. Ford   2:18-cv-04484-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Spatz, Jennifer v. Ford Motor 2:18-cv-04462-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   DISMISSED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tackett, Danny v. Ford Motor 2:18-cv-04508-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Valle, Jesus v. Ford Motor       2:18-cv-04463-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 48 of 87 Page ID
                                                       #:44145



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Villalobos, Wanda v. Ford       2:18-cv-04500-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wolters, Larry v. Ford Motor 2:18-cv-04464-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Youel, Bradley v. Ford Motor 2:18-cv-04521-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Youssef, Robert v. Ford         2:18-cv-04497-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Zissen, Cecilia v. Ford Motor   2:18-cv-04513-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Quinn, Zoia v. Ford Motor       2:18-cv-07127-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Smith, Mack v. Ford Motor       2:18-cv-07135-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Souza, Kaleigh v. Ford Motor 2:18-cv-07137-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Neri, Roddy v. Ford Motor       2:18-cv-07147-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Gonzalez, Oscar v. Ford         2:18-cv-07148-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Kjelstrom, Dianne v. Ford       2:18-cv-07153-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Groom, Tom v. Ford Motor        2:18-cv-07154-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Herbst, Adrienne v. Ford        2:18-cv-07157-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Landis, Denise v. Ford Motor 2:18-cv-07158-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                      AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lee, Gary v. Ford Motor         2:18-cv-07063-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/24/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Snyder, Jacy v. Ford Motor      2:18-cv-07053-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sundrud, David v. Ford Motor 2:18-cv-07054-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McMahon, Gary v. Ford           2:18-cv-07057-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 49 of 87 Page ID
                                                       #:44146



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Miller, Adrienne v. Ford       2:18-cv-07058-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lamonte, Travis v. Ford        2:18-cv-07163-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Moser, Dennis v. Ford Motor 2:18-cv-07164-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             AB-FFM              Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McCuen, Jeremy v. Ford         2:18-cv-07167-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Martin, Ignacio, et al. v. Ford 2:18-cv-7168-AB-           153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Miller, Sherrie v. Ford Motor 2:18-cv-07037-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM            Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Perez, Mario, et al. v. Ford   2:18-cv-07038-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Powers, Glenn v. Ford Motor 2:18-cv-07043-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                     AB-FFM              Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Torres, Doreen v. Ford Motor 2:18-cv-07044-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                      AB-FFM             Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Salaices, Monica v. Ford       2:18-cv-07047-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Vidal Jr., Marcelo v. Ford     2:18-cv-07048-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Amaro, David et al. v. Ford    2:18-cv-04552-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Central    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Ames, Christal v. Ford Motor 2:18-cv-04624-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM             Central    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Arikat, Ahmed v. Ford Motor 2:18-cv-05299-                 153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.             AB-FFM              Eastern    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Arnold, Michael v. Ford        2:18-cv-05296-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Barclay, Darrell v. Ford Motor 2:18-cv-04563-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Barriere, Bernadette v. Ford   2:18-cv-05297-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.          AB-FFM           Eastern    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Beening, Jenn v. Ford Motor    2:18-cv-04555-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM           Central    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 50 of 87 Page ID
                                                        #:44147



                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Benjamin, Alicia v. Ford         2:18-cv-04637-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bertrand, Blake, et al. v. Ford 2:18-cv-05298-              153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Bowen, Mike v. Ford Motor        2:18-cv-05294-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Castro, Marcio v. Ford Motor 2:18-cv-04641-                 153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Chen, Chia-En, et al. v. Ford    2:18-cv-04609-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Collins, Alicia v. Ford Motor    2:18-cv-05300-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Crockett, John, et al. v. Ford   2:18-cv-05304-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cuahutle, et al. v. Ford Motor 2:18-cv-04621-               153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Cumpston, Barbara v. Ford        2:18-cv-05301-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Danker, Teresa v. Ford Motor 2:18-cv-04625-                 153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Davis, Katheryn v. Ford Motor 2:18-cv-05303-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Dezutti, Sharon v. Ford Motor 2:18-cv-04595-                153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Duykaerts, Carly v. Ford         2:18-cv-04567-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Eger, Charles v. Ford Motor      2:18-cv-05293-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Ellis, Deborah v. Ford Motor     2:18-cv-04554-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Finney, Brian v. Ford Motor      2:18-cv-05291-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                  AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Flores, Ronnie v. Ford Motor 2:18-cv-05290-                 153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                            Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Fountain, Jeffrey v. Ford        2:18-cv-04578-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.            AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 51 of 87 Page ID
                                                        #:44148



                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Gruesen, Peter v. Ford Motor 2:18-cv-04604-                  153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Guerrero, Carlos F., et al. v.   2:18-cv-04596-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Guzman, Juan v. Ford Motor 2:18-cv-04608-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.            AB-FFM                 Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Helire, Tynetta v. Ford Motor 2:18-cv-04660-                 153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM              Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hinsey-Hardwick, Joseph v.       2:18-cv-04661-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company               AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Hohm, Timothy J., et al. v.      2:18-cv-05311-              Constellation Blvd, Suite 2500 Los   275 Battery Street, Ste. 2000,
Ford Motor Company, et al.       AB-FFM           Northern   Angeles, CA 90067                    San Francisco, CA 94111           5/25/2018

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Johnson, Sarah v. Ford Motor 2:18-cv-04568-                  153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM               Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kabasta, Edward v. Ford          2:18-cv-04662-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kantor, Danielle v. Ford         2:18-cv-04570-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kuntz, John et al. v. Ford       2:18-cv-04575-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Llort, George, et al. v. Ford    2:18-cv-04663-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

Marmolejo-Drake, Albert, et                                  Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
al. v. Ford Motor Company,       2:18-cv-04664-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
et al.                           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Martinico, Christopher v.        2:18-cv-04559-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Maurer, Jason, et al. v. Ford    2:18-cv-04576-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Means, Sulynn v. Ford Motor 2:18-cv-04561-                   153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                     AB-FFM                Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Meredith, Pinky v. Ford          2:18-cv-04585-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Meyer, Brian v. Ford Motor       2:18-cv-04562-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                          AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mowrer, Patrick, et al. v. Ford 2:18-cv-04602-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94104           5/25/2018   DISMISSED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 52 of 87 Page ID
                                                        #:44149



                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Oroumieh, Sandy v. Ford           2:18-cv-04583-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ortega, Isaac v. Ford Motor       2:18-cv-04553-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ortiz, Evan, et al. v. Ford       2:18-cv-04551-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pardo, Constance v. Ford          2:18-cv-04647-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Patterson, Christina, et al. v.   2:18-cv-04650-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Peck, Elizabeth v. Ford Motor 2:18-cv-04652-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM               Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ramirez, Miguel, et al. v. Ford 2:18-cv-04599-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Reynolds, Editha, et al. v.       2:18-cv-04654-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.        AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ricotta, Kent v. Ford Motor       2:18-cv-04560-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ridgway, Mindee v. Ford           2:18-cv-04655-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Robledo, Lourdes v. Ford          2:18-cv-04564-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodgers, Victoria v. Ford         2:18-cv-04565-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rozak, Lindsey v. Ford Motor 2:18-cv-04656-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Santana, Paul v. Ford Motor       2:18-cv-04657-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schafer, Lexi v. Ford Motor       2:18-cv-04569-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schultz, Vincent v. Ford          2:18-cv-04614-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Self, Jeri, et al. v. Ford Motor 2:18-cv-04582-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                          AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Snow, Robert v. Ford Motor        2:18-cv-04615-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 53 of 87 Page ID
                                                       #:44150



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Snyder, Holli v. Ford Motor    2:18-cv-04618-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sullivan, Debra v. Ford Motor 2:18-cv-04622-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   DISMISSED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Sumano, Rigoberto v. Ford      2:18-cv-04580-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Valdivia, Eric v. Ford Motor   2:18-cv-04584-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wan, Anthony v. Ford Motor 2:18-cv-04586-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.            AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Warren, Trevor v. Ford Motor 2:18-cv-04579-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Watkins, Da Jon, et al. v. Ford 2:18-cv-04549-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wood, Steven C., et al. v.     2:18-cv-04659-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.     AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Young, Katlynne, et al. v. Ford 2:18-cv-04577-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Barrett, Zakk v. Ford Motor    2:18-cv-5705-AB-            153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company                        FFM              Eastern    Hills, CA 90211-2114              San Francisco, CA 94108             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Ochoa, Felicia v. Ford Motor   2:18-cv-07165-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                        AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Salinas, Angela v. Ford Motor 2:18-cv-07166-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                       AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Matos, Joel v. Ford Motor      2:18-cv-07169-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McKeown, James v. Ford         2:18-cv-07035-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.          AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Weymouth, Dawn, et al. v.      2:18-cv-07039-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company             AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodberry, Weston, et al. v.    2:18-cv-07040-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company             AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Salaz, Danelle v. Ford Motor   2:18-cv-07045-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Wiseman, Emily v. Ford         2:18-cv-07049-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 54 of 87 Page ID
                                                       #:44151



                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Margherone, Nancy v. Ford       2:18-cv-07050-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hummel, Lorrie v. Ford Motor 2:18-cv-07051-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Teymouraz, Serge v. Ford        2:18-cv-07052-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
McGraw, Nora v. Ford Motor 2:18-cv-07056-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                    AB-FFM                Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Nunez, Samuel v. Ford Motor 2:18-cv-07060-                 153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.             JAM-EFB              Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rose, Priscilla v. Ford Motor   2:18-cv-07162-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Richardson, Jennifer, et al. v. 2:18-cv-07042-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al. AB-FFM                Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pate, Nicole v. Ford Motor      2:18-cv-07715-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Widerhold, Robert, et al. v.    2:18-cv-07716-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company              AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hanes, Kyla v. Ford Motor       2:18-cv-07717-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Hernandez, Sandra v. Ford       2:18-cv-07769-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Pucilowski, Donna v. Ford       2:18-cv-07771-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lombardi, Jenna v. Ford         2:18-cv-07772-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Landy, Alyssa v. Ford Motor     2:18-cv-07774-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                         AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Runyan, Shawna, et al v. Ford 2:18-cv-07775-               153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.         AB-FFM             Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Tomek, Marcus, et al v. Ford    2:18-cv-07776-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Roderick, Derrick v. Ford       2:18-cv-07777-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED

                                                           Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Turturici, Jenna, et al v. Ford 2:18-cv-07778-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104           5/25/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 55 of 87 Page ID
                                                        #:44152



                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Moore, John v. Ford Motor         2:18-cv-07061-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company                           AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/25/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Rodriguez, Elizabeth v. Ford      2:18-cv-07062-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company                     AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Lee, Gary v. Ford Motor           2:18-cv-07138-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Merashoff, Ronald v. Ford         2:18-cv-04665-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Montgomery, Lillian, et al. v. 2:18-cv-04666-                153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Ford Motor Company, et al. AB-FFM                  Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Navarro-Lagos, Juan v. Ford       2:18-cv-04667-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Norton, Karl v. Ford Motor        2:18-cv-04668-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
O'Neill, Jamison, et al. v. Ford 2:18-cv-04669-              153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.            AB-FFM            Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

Pisarkiewicz, Christine, et al.                              Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
v. Ford Motor Company, et         2:18-cv-04683-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
al.                               AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   DISMISSED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Schroeder, Krista v. Ford         2:18-cv-04684-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/26/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Arellano, Marco v. Ford           2:18-cv-04699-             153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Baldridge, Lora v. Ford Motor 2:18-cv-05305-                 153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.               AB-FFM               Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Barnes, Eddie v. Ford Motor       2:18-cv-05307-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.                   AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Lewis Brisbois Bisgaard & Smith
Becerra, Wendy Urias v. Ford 2:18-cv-04702-                  153 ½ North Arnaz Drive Beverly   LLP 333 Bush Street Suite 1100
Motor Company, et al.        AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94104             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Beckley, Morgan v. Ford           2:18-cv-05306-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Booker, Christian, et al. v.      2:18-cv-05308-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Ford Motor Company, et al.        AB-FFM           Eastern   Hills, CA 90211-2114              San Francisco, CA 94108             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Coddington, John v. Ford          2:18-cv-04718-             153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/29/2018   SETTLED

                                                             Consumer Legal Remedies, APC,     Schnader Harrison Segal & Lewis
Coulter, Steve v. Ford Motor 2:18-cv-04708-                  153 ½ North Arnaz Drive Beverly   LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM                Central   Hills, CA 90211-2114              San Francisco, CA 94108             5/29/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 56 of 87 Page ID
                                                       #:44153



                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Curtiss, Tiffany v. Ford Motor 2:18-cv-04717-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94108             5/29/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
DeThoimas, Marie v. Ford        2:18-cv-04723-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             5/29/2018   DISMISSED

                                                            Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Fernandez et al. v. Ford        2:18-cv-05310-              Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Motor Company, et al.           AB-FFM           Northern   Angeles, CA 90067                    San Francisco, CA 94111             5/29/2018

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Fischler, Allison v. Ford Motor 2:18-cv-04747-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             5/29/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mason, Marlene v. Ford          2:18-cv-04705-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/29/2018   SETTLED
                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
McCaffrey, Andrew J. v. Ford 2:18-cv-04755-                 Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.        AB-FFM              Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422        5/29/2018

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Miodovski, Mark v. Ford         2:18-cv-04706-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/29/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mroczek, Rick v. Ford Motor     2:18-cv-04700-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/29/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Porras, Ernesto v. Ford Motor 2:18-cv-04709-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.               AB-FFM             Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/29/2018   SETTLED
                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Uhamaka, Sinakilea, et al. v.   2:18-cv-04748-              Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.      AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422        5/29/2018

                                                            Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Violante, Michael v. Ford       2:18-cv-05309-              Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Motor Company, et al.           AB-FFM           Eastern    Angeles, CA 90067                    San Francisco, CA 94111             5/29/2018

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
West, James, et al. v. Ford     2:18-cv-04720-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/29/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Haddick, Brittany v. Ford       2:18-cv-04794-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/30/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Holmes, Anthony, et al. v.      2:18-cv-04796-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.      AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/30/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Young, Daniel v. Ford Motor     2:18-cv-04793-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             5/30/2018   SETTLED

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Avila, Abraham v. Ford Motor 5:18-cv-01183-                 Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.              AB-FFM              Central    Angeles, CA 90067                    Mesa, California 92626              5/31/2018

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Cannon, Mary v. Ford Motor 2:18-cv-04817-                   153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.            AB-FFM                Central    Hills, CA 90211-2114                 San Francisco, CA 94108             5/31/2018   DISMISSED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 57 of 87 Page ID
                                                         #:44154



                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Case, Anthony, et al. v. Ford   2:18-cv-04820-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94108             5/31/2018   SETTLED

                                                                                                  Gordon Rees Scully Mansukhani
                                                             Consumer Legal Remedies APC          LLP
Larry Wolters et al v. Ford     2:18-cv-04464-               153 1-2 North Arnaz Drive            275 Battery Street Suite 2000
Motor Company et al             AB-FFM            Western    Beverly Hills, CA 90211              San Francisco, CA 94111             5/31/2018   DISMISSED
                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
King, Kymberly N. v. Ford       2:18-cv-05312-               Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM            Southern   Angeles, CA 90067                    Newport Beach, CA 92660-6422        5/31/2018



                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Menchaca, Jose L. v. Ford       2:18-cv-04829-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626              5/31/2018

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Baldwin, Jasmin, et al. v. Ford 2:18-cv-04866-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94108              6/1/2018   SETTLED
                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Beltran, Juan P., et al. v. Ford 2:18-cv-04906-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422         6/1/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Connor, Marta, et al. v. Ford   2:18-cv-04858-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626               6/1/2018

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Dunn, Jason v. Ford Motor       2:18-cv-04875-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.                 AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94108              6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Flores, Eric, et al. v. Ford    2:18-cv-04892-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company                   AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94108              6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Flynn, Brandan M. v. Ford       2:18-cv-04915-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94108              6/1/2018   SETTLED
                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Haro, Aurora v. Ford Motor      2:18-cv-04914-               Constellation Blvd, Suite 2500 Los   1600
Company, et al.                 AB-FFM            Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422         6/1/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
McCabe, Lauren J. v. Ford       2:18-cv-04896-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626               6/1/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Nguyen, Tuan v. Ford Motor      5:18-cv-01203-               Constellation Blvd, Suite 2500 Los   1600
Company, et al.                 AB-FFM            Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422         6/1/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Rubio, Norma, et al. v. Ford    2:18-cv-04878-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626               6/1/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Sanchez, Catherine v. Ford      2:18-cv-04885-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626               6/1/2018
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 58 of 87 Page ID
                                                         #:44155



                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Stiff, Brandi L. v. Ford Motor    5:18-cv-01186-             Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                   AB-FFM           Central   Angeles, CA 90067                    Mesa, California 92626              6/1/2018

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Tobon, Luis Cervantes v. Ford 2:18-cv-04872-                 153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.         AB-FFM               Central   Hills, CA 90211-2114                 San Francisco, CA 94108             6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Uqdah, Kwamicha Al v. Ford        2:18-cv-04861-             153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94108             6/1/2018   SETTLED

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Wright, Jonathan David v.         2:18-cv-04869-             Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.        AB-FFM           Central   Angeles, CA 90067                    Mesa, California 92626              6/1/2018

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Caruso, Nancy v. Ford Motor 2:18-cv-5706-AB-                 153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                     FFM              Eastern         Hills, CA 90211-2114                 San Francisco, CA 94108             6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Caruso, Nancy v. Ford Motor 2:18-cv-5707-AB-                 153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                     FFM              Eastern         Hills, CA 90211-2114                 San Francisco, CA 94108             6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Caruso, Nancy v. Ford Motor 2:18-cv-5708-AB-                 153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                     FFM              Eastern         Hills, CA 90211-2114                 San Francisco, CA 94108             6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Castro, Moses v. Ford Motor 2:18-cv-04911-                   153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                     AB-FFM                 Central   Hills, CA 90211-2114                 San Francisco, CA 94108             6/1/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Garrido, Arthur Hernandez v. 2:18-cv-04917-                  153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al. AB-FFM                  Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Grant, Terrance, et al. v. Ford 2:18-cv-04918-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Grasso, Mary v. Ford Motor        2:18-cv-04919-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Henderson, Nicole v. Ford         2:18-cv-04920-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Herrera, Kristi, et al. v. Ford   2:18-cv-04934-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hollister, Jacob, et al. v. Ford 2:18-cv-04921-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                    AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Lawley, Brittany v. Ford          2:18-cv-04922-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Lichtenstein, Nicole v. Ford      2:18-cv-04923-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Liston, Kory v. Ford Motor        2:18-cv-04924-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                   AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Loomis, Kelli, et al. v. Ford     2:18-cv-04925-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.             AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED
                         Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 59 of 87 Page ID
                                                          #:44156



                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mendoza, Marlene v. Ford           2:18-cv-04926-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Olson, Fred et al v. Ford          2:18-cv-04927-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Patino, Isarel, et al. v. Ford     2:18-cv-04928-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rios, Enrique v. Ford Motor        2:18-cv-04929-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Ruiz, Edgar v. Ford Motor          2:18-cv-04930-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                    AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Schwab, Daniel v. Ford Motor 2:18-cv-04931-                    153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.              AB-FFM                 Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
St. Clair, Kelly, et al. v. Ford   2:18-cv-04932-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                      AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Walsh, Ryan, et al. v. Ford        2:18-cv-04933-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/2/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Walters, Kit, et al. v. Ford       2:18-cv-04937-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/3/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Young-Lozano, Stephanie v.         2:18-cv-04936-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Ford Motor Company, et al.         AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             6/3/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Almaden, Jackson v. Ford           2:18-cv-04952-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             6/4/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Blaisdell, Stewart v. Ford         2:18-cv-04945-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             6/4/2018   SETTLED
                                                                                                    Stradling Yocca Carlson and
                                                                                                    Rauth PC
                                                               Knight Law Group 10250               660 Newport Center Drive Suite
Bugiel, Michael v. Ford Motor 2:18-cv-06286-                   Constellation Blvd, Suite 2500 Los   1600
Company, et al.               AB-FFM                Southern   Angeles, CA 90067                    Newport Beach, CA 92660-6422        6/4/2018

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Butryn, Brandi v. Ford Motor 2:18-cv-04947-                    153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company, et al.              AB-FFM                 Central    Hills, CA 90211-2114                 San Francisco, CA 94108             6/4/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Davenport, Natalie, et al. v.      2:18-cv-04971-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Ford Motor Company                 AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             6/4/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Davis, Dennis, et al. v. Ford      2:18-cv-04967-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.              AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             6/4/2018   SETTLED

                                                               Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Gavin, Janine v. Ford Motor        2:18-cv-04961-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             6/4/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 60 of 87 Page ID
                                                       #:44157



                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Beldo, Mourad v. Ford Motor 2:18-cv-5709-AB-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                     FFM              Eastern        Hills, CA 90211-2114                 San Francisco, CA 94108              6/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Brobst, Evan v. Ford Motor      2:18-cv-5710-AB-            153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                         FFM              Eastern    Hills, CA 90211-2114                 San Francisco, CA 94108              6/4/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Craddock, Chelsea v. Ford       2:18-cv-04995-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company, et al.           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108              6/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Cocio, Victor v. Ford Motor     2:18-cv-5712-AB-            153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                         FFM              Eastern    Hills, CA 90211-2114                 San Francisco, CA 94108              6/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Ford, Daniel v. Ford Motor      2:18-cv-5711-AB-            153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                         FFM              Eastern    Hills, CA 90211-2114                 San Francisco, CA 94108              6/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
House, Jessica v. Ford Motor 2:18-cv-07779-                 153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                      AB-FFM              Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/5/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Polite, Eliza v. Ford Motor     2:18-cv-07780-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Ovieda, Dave v. Ford Motor      2:18-cv-07781-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al.                 AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Linares, Christopher v. Ford    2:18-cv-07783-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hammon, Jacquelyn v. Ford       2:18-cv-07785-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Jones- Vaughn, Aja v. Ford      2:18-cv-07786-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hall, Catherine, et al. v. Ford 2:18-cv-07787-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                   AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                            Strategic Legal Practices 1840       Gordon Rees Scully Mansukhani,
McGill, Linda A. v. Ford Motor 2:18-cv-05713-               Century East, Suite 430 Los Angeles, LLP, 275 Battery Street Suite
Company, et al.                AB-FFM            Northern   CA 90067                             2000 San Francisco, CA 94111        6/13/2018

                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
Romero-Hernandez, Mariana                                   Knight Law Group 10250               660 Newport Center Drive Suite
v. Ford Motor Company, et 5:18-cv-01305-                    Constellation Blvd, Suite 2500 Los   1600
al.                       AB-FFM                 Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422        6/15/2018

                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Hinostroza, Roberto v. Ford     5:18-cv-01334-              Constellation Blvd, Suite 2500 Los   1600
Motor Company                   AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422        6/21/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Pizarro, Sergio J., et al. v.   5:18-cv-01360-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al.      AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626              6/21/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Chao, Ricardo A. v. Ford        2:18-cv-05557-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626              6/22/2018
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 61 of 87 Page ID
                                                        #:44158



                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Flores, Francisco et al. v. Ford 2:18-cv-05561-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                    AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            6/22/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Daniel, Monique M., et al. v.    2:18-cv-05617-              Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.       AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      6/25/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Shapiro, Raymond v. Ford         2:18-cv-05616-              Constellation Blvd, Suite 2500 Los   1600
Motor Co., et al.                AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      6/25/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Webb, Linda B. v. Ford Motor 5:18-cv-01523-                  Constellation Blvd, Suite 2500 Los   1600
Company, et al.              AB-FFM               Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/18/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Bish, Adrianna C. v. Ford        5:18-cv-01516-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/18/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Millington, Timothy, et al. v.   5:18-cv-01524-              Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.       AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/18/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Olson, Jr., Robert Joseph v.     2:18-cv-07064-              Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.       AB-FFM           Eastern    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/18/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Martinez, Steve A. v. Ford       5:18-cv-01519-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/19/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Lopez, Moises, et al v. Ford     5:18-cv-01539-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/19/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Martinez, Patricia v. Ford       5:18-cv-01542-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.            AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/19/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Ruiz, Eva, et al. v. Ford Motor 2:18-cv-06307-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Co., et al.                     AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626            7/20/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Raymundo, Rivera aka Rivera, 5:18-cv-01560-                  Constellation Blvd, Suite 2500 Los   1600
Raymundo                     AB-FFM               Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/23/2018

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Shilling, Matthew, et al. v.     2:18-cv-06438-              Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Ford Motor Company, et al.       AB-FFM           Southern   Angeles, CA 90067                    San Francisco, CA 94111           7/16/2018
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 62 of 87 Page ID
                                                        #:44159



                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Jara et al., v. Ford Motor       18-cv-07066-AB-             Constellation Blvd, Suite 2500 Los   1600
Company, et al.                  FFM             Southern    Angeles, CA 90067                    Newport Beach, CA 92660-6422      7/16/2018

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
                           2:18-cv-07537-                    Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Rojo v. Ford Motor Company AB-FFM                 Northern   Angeles, CA 90067                    2000 San Francisco, CA 94111       8/8/2018

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Bustamante, Miguel (II) v.       2:18-cv-07538-              Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Ford Motor Company               AB-FFM           Northern   Angeles, CA 90067                    2000 San Francisco, CA 94111       8/9/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Peck, Christopher E. v. Ford     5:18-cv-01692-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            8/10/2018


                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Rodriguez, Javier v. Ford        5:18-cv-1709-AB-            Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                    FFM              Central    Angeles, CA 90067                    Mesa, California 92626            8/15/2018

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
Rivera, Julio E. v. Ford Motor 2:18-cv-07087-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.                AB-FFM             Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      8/15/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Garcia, Anthony, et al. v. Ford 5:18-cv-01721-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626            8/15/2018

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Thompson, Carol v. Ford          2:18-cv-07788-              Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Motor Company                    AB-FFM           Eastern    Angeles, CA 90067                    San Francisco, CA 94111           8/15/2018

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Mendieta, Vanessa, et al v.      2:18-cv-07789-              Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Ford Motor Company, et al.       AB-FFM           Northern   Angeles, CA 90067                    San Francisco, CA 94111           8/15/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Raskin, Bryan David v. Ford      2:18-cv-07790-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern   Angeles, CA 90067                    Mesa, California 92626            8/15/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Quezada, Areli v. Ford Motor 5:18-cv-01737-                  Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company et al                AB-FFM               Central    Angeles, CA 90067                    Mesa, California 92626            8/16/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Cordaro, Julie, et al. v. Ford   2:18-cv-07791-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.            AB-FFM           Southern   Angeles, CA 90067                    Mesa, California 92626            8/16/2018

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Petzen, Gilbert et al. v. Ford   2:18-cv-07792-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al             AB-FFM           Southern   Angeles, CA 90067                    Mesa, California 92626            8/16/2018

                                                             Hanson Law Firm                      Wilson Turner Kosmo LLP
Jones, Wendy L. v. Ford          2:18-cv-07793-              7752 Fay Avenue Suite F              550 West C Street Suite 1050
Motor Company                    AB-FFM           Southern   La Jolla, CA 92037                   San Diego, CA 92101               8/20/2018   DISMISSED
                                                                                                  Gates, Gonter, Guy, Proudfoot
                                                             Consumer Legal Services PC           and Muench, LLP
Jenkins, William v. Ford         2:18-cv-7368-AB-            2330 Long Beach Boulevard            38 Discovery, Suite 200
Motor Company, et al.            FFM              Central    Long Beach, CA 90806                 Irvine, CA 92618                  8/22/2018   DISMISSED

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Jones, Devin, et al. v. Ford                                 Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Motor Company, et al.            18-cv-5196       Northern   Angeles, CA 90067                    2000 San Francisco, CA 94111      8/24/2018   DISMISSED
                        Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 63 of 87 Page ID
                                                         #:44160



                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Lammers, Alicia v. Ford         2:18-cv-07657-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      8/31/2018

                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Martinez, Ariana v. Ford        2:18-cv-07665-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      8/31/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Garcia, Lisa, et al. v. Ford    5:18-cv-01865-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626            8/31/2018

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Sarmina, Luis J. Lopez et al v. 5:18-cv-01862-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company, et al., AB-FFM               Central    Angeles, CA 90067                    Mesa, California 92626            8/31/2018
                                                            Barry Law Firm
                                                            11845 West Olympic Boulevard         Shook Hardy and Bacon LLP
Anastacio Medina v. Ford        2:20-cv-08115-              Suite 1270                           One Montgomery Suite 2600
Motor Company, et al            AB-PVC           Central    Los Angeles, CA 90064                San Francisco, CA 94104            9/4/2020   DISMISSED

                                                            Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Jeffries, Steven v. Ford Motor 18-cv-02439-AB-              Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Company, et al.                FFM             Eastern      Angeles, CA 90067                    2000 San Francisco, CA 94111       9/6/2018
                                                                                                 Gates, Gonter, Guy, Proudfoot
                                                            Consumer Legal Services PC           and Muench, LLP
Shantel Loggins v. Ford Motor 8:18-cv-01610-                2330 Long Beach Boulevard            38 Discovery, Suite 200
Company et al                 AB-FFM             Central    Long Beach, CA 90806                 Irvine, CA 92618                  9/10/2018

                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Sanchez, Petra Rosario v.       2:18-cv-07982-              Constellation Blvd, Suite 2500 Los   1600
Ford Motor Company, et al.      AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      9/13/2018

                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Barrell, Steven v. Ford Motor 2:18-cv-07978-                Constellation Blvd, Suite 2500 Los   1600
Company, et al.               AB-FFM             Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      9/13/2018

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Montano, Michelle v. Ford       2:18-cv-07708-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104           9/13/2018   SETTLED

                                                            Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Matthews, Mike v. Ford          2:18-cv-07773-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al.           AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104           9/13/2018   SETTLED
                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Acajabon, Carlos v. Ford        2:18-cv-08016-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      9/14/2018

                                                                                                 Stradling Yocca Carlson and
                                                                                                 Rauth PC
                                                            Knight Law Group 10250               660 Newport Center Drive Suite
Ayala, Javier, et al. v. Ford   2:18-cv-08008-              Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.           AB-FFM           Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422      9/14/2018

                                                            Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Briggs v. Ford Motor                                        Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Company, et al.                 18-cv-05642      Northern   Angeles, CA 90067                    2000 San Francisco, CA 94111      9/14/2018
                                                                                                 Gates Conter Guy Proudfoot and
                                                            Consumer Legal Services PC           Muench LLP
George Rosales v. Ford Motor 2:18-cv-08394-                 2330 Long Beach Boulevard            38 Discovery Suite 200
Company                      AB-FFM              Eastern    Long Beach, CA 90806                 Irvine, CA 92618                  9/14/2018   DISMISSED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 64 of 87 Page ID
                                                        #:44161



                                                          Consumer Legal Services PC           Shook Hardy and Bacon LLP
Lilit Arakelyan v. Ford Motor 2:20-cv-08469-              2330 Long Beach Boulevard            One Montgomery Suite 2600
Company                       AB-PVC            Central   Long Beach, CA 90806                 San Francisco, CA 94104             9/16/2020

                                                          Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Mary B. Sharp et al v. Ford    2:18-cv-08208-             Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company et al            AB-FFM           Central   Angeles, CA 90067                    Mesa, California 92626              9/21/2018

                                                                                               Stradling Yocca Carlson and
                                                                                               Rauth PC
                                                          Knight Law Group 10250               660 Newport Center Drive Suite
Medina, Miguel, et al. v. Ford 5:18-cv-02055-             Constellation Blvd, Suite 2500 Los   1600
Motor Company                  AB-FFM           Central   Angeles, CA 90067                    Newport Beach, CA 92660-6422        9/24/2018

                                                          Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Erickson v. Ford Motor                                    Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Company, et al.                18-cv-05933      Eastern   Angeles, CA 90067                    2000 San Francisco, CA 94111        9/27/2018

                                                          Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Harvey v. Ford Motor                                      Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Company, et al.                18-02678         Eastern   Angeles, CA 90067                    2000 San Francisco, CA 94111        10/2/2018

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rindfleisch, Matthew v. Ford 2:18-cv-08620-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Swann, Dawn v. Ford Motor      2:18-cv-08623-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company et al                  AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Lennox, Ian v. Ford Motor      2:18-cv-08634-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Green, Desharniece v. Ford     2:18-cv-08679-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al           AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Ivy, Andre v. Ford Motor       2:18-cv-08621-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Yanez, Maria v. Ford Motor     2:18-cv-08625-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Penner, Valerie v. Ford Motor 2:18-cv-08626-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                       AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mendek, Alexandra v. Ford      2:18-cv-08627-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Martinez, Valaree v. Ford      2:18-cv-08628-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Manfred, Jourdan v. Ford       2:18-cv-08629-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Harl, Nicholas v. Ford Motor   2:18-cv-08637-             153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/8/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Beebe, Jeffrey v. Ford Motor 2:18-cv-08654-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94108             10/8/2018   SETTLED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 65 of 87 Page ID
                                                       #:44162



                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Barrera, Ernesto et al v. Ford 2:18-cv-08663-             153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company et al            AB-FFM           Central   Hills, CA 90211-2114                 San Francisco, CA 94108             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Cabral, Joseph v. Ford Motor 2:18-cv-08678-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al               AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED


                                                                                               Stradling Yocca Carlson and
                                                                                               Rauth PC
                                                          Knight Law Group 10250               660 Newport Center Drive Suite
Hadland, Donald, et al v. Ford 2:18-cv-08680-             Constellation Blvd, Suite 2500 Los   1600
Motor Company et al            AB-FFM           Central   Angeles, CA 90067                    Newport Beach, CA 92660-6422        10/9/2018

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Morici, John v. Ford Motor    2:18-cv-08685-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company et al                 AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rivas, Roseann v. Ford Motor 2:18-cv-08687-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al               AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Rodriguez, Amber v. Ford      2:18-cv-08688-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al          AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Torres, Megan v. Ford Motor 2:18-cv-08690-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company, et al              AB-FFM              Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Mitchell, Amy et al v. Ford   2:18-cv-08697-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
French, Denise v. Ford Motor 2:18-cv-08708-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94108             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Gomez, Salvador et al v. Ford 2:18-cv-08727-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Amber Rodriguez v. Ford       2:18-cv-08689-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company, et al          AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Ahmed, Faisel v. Ford Motor 2:18-cv-08652-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                     AB-FFM              Central   Hills, CA 90211-2114                 San Francisco, CA 94108             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Emmanuel Alvarez v. Ford      2:18-cv-08673-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company et al           AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94108             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hall, Faisal v. Ford Motor    2:18-cv-08681-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                       AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Caldwell, Troy v. Ford Motor 2:18-cv-08691-               153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                AB-FFM             Central   Hills, CA 90211-2114                 San Francisco, CA 94108             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Zermeno, Gustavo v. Ford      2:18-cv-08692-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hurlbert, Brandon v. Ford     2:18-cv-08684-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM            Central   Hills, CA 90211-2114                 San Francisco, CA 94104             10/9/2018   SETTLED
                       Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 66 of 87 Page ID
                                                        #:44163



                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Weston, Patricia v. Ford      2:18-cv-08694-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM         Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Ramos, Humberto v. Ford       2:18-cv-08686-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM         Central      Hills, CA 90211-2114                 San Francisco, CA 94104              10/9/2018   SETTLED

Zuniga, Mauricio Alejandro et                             Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
al v. Ford Motor Company et 2:18-cv-08713-                153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
al                            AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Castro, David v. Ford Motor   2:18-cv-08701-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company                       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Cardoso, Daniel v. Ford       2:18-cv-08705-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company et al           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hawkins, Diana v. Ford Motor 2:18-cv-08734-               153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company et al                AB-FFM            Central    Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Nichols, Jonathan v. Ford     2:18-cv-08733-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Hernandez, Louie v. Ford      2:18-cv-08736-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018   DISMISSED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Freeman, Joshua v. Ford       2:18-cv-08711-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company et al           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Coloma, Errol v. Ford Motor   2:18-cv-08719-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Company et al                 AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Shostak, Dima et al v. Ford   2:18-cv-08722-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM         Central      Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Nuckolls, Christopher v. Ford 2:18-cv-08729-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company et al           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018   SETTLED

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Singh, Ivan et al v. Ford     2:18-cv-08731-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                 AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104             10/10/2018   SETTLED

                                                          Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Garant et al v. Ford Motor                                Constellation Blvd, Suite 2500 Los   275 Battery Street Suite 2000
Company et al                 4:18-cv-06214    Northern   Angeles, CA 90067                    San Francisco, CA 94111             10/11/2018

                                                          Consumer Legal Remedies, APC,        Schnader Harrison Segal & Lewis
Burton, Stephen v. Ford       2:18-cv-08810-              153 ½ North Arnaz Drive Beverly      LLP 650 California St., 19th Flr.
Motor Company et al           AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108             10/12/2018   SETTLED


                                                          Knight Law Group 10250               Schnader Harrison Segal & Lewis
Torres, Jesus M. v. Ford      2:18-cv-08956-              Constellation Blvd, Suite 2500 Los   LLP 650 California St., 19th Flr.
Motor Company et al           AB-FFM           Central    Angeles, CA 90067                    San Francisco, CA 94108             10/17/2018



                                                          Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Sanchez, Maria Elena v. Ford 2:18-cv-09036-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.        AB-FFM            Central    Angeles, CA 90067                    Mesa, California 92626              10/19/2018
                     Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 67 of 87 Page ID
                                                      #:44164




                                                          Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Doyle, Stephanie v. Ford      3:18-cv-02406-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company                 AB-FFM           Southern   Angeles, CA 90067                    Mesa, California 92626             10/19/2018

                                                                                             Lewis Brisbois Bisgaard and
                                                          Veracis Law Corporation            Smith LLP
Alegrete, Anthony v. Ford     2:18-cv-09878-              333 City Boulevard West Suite 1700 633 West 5th Street Suite 4000
Motor Company                 AB-FFM           Central    Orange, CA 92868                   Los Angeles, CA 90071                11/26/2018


                                                                                               Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,        Lewis LLP
Castle, Nancy v. Ford Motor   2:18-cv-10006-              153 ½ North Arnaz Drive Beverly      650 California Street 19th Floor
Company                       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108-2736       11/29/2018   SETTLED

                                                          Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Ramon Garay v. Ford Motor     2:18-cv-10296-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company et al                 AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626             12/12/2018

                                                          Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Richard Holmes v. Ford        2:18-cv-10327-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company, et al.         AB-FFM         Central      Angeles, CA 90067                    Mesa, California 92626             12/13/2018


                                                                                               Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,        Lewis LLP
Oskar Esparza v. Ford Motor   2:18-cv-10462-              153 ½ North Arnaz Drive Beverly      650 California Street 19th Floor
Company                       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108-2736       12/18/2018   SETTLED

                                                          Knight Law Group 10250               Lewis Brisbois Bisgaard & Smith
Bertha Lezama, et al. v. Ford 2:18-cv-10418-              Constellation Blvd, Suite 2500 Los   LLP 333 Bush Street Suite 1100
Motor Company, et al.         AB-FFM           Central    Angeles, CA 90067                    San Francisco, CA 94104            12/17/2018   Remanded

                                                          Knight Law Group 10250               Lewis Brisbois Bisgaard & Smith
Chad Van Baalbergen v. Ford 2:18-cv-10445-                Constellation Blvd, Suite 2500 Los   LLP 333 Bush Street Suite 1100
Motor Company et al         AB-FFM             Central    Angeles, CA 90067                    San Francisco, CA 94104            12/17/2018   Remanded

                                                                                               Schnader Harrison Segal and
                                                          Consumer Legal Remedies, APC,        Lewis LLP
Lauren Dunn v. Ford Motor     2:18-cv-10423-              153 ½ North Arnaz Drive Beverly      650 California Street 19th Floor
Company                       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94108-2736       12/17/2018   SETTLED


                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Isabell Granados v. Ford Motr 2:19-cv-00034-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                       AB-FFM           Central    Hills, CA 90211-2114                 San Francisco, CA 94104              1/3/2019   SETTLED
                                                          Lemon Law Aid Inc
                                                          117 East Colorado Boulevard Suite
                                                          600
                                                          Pasadena, CA 91105; and Melton
                                                          Law Group                            Wilson Turner Kosmo LLP
Richard Lira v. Ford Motor    5:19-cv-00020-              128 West Avenida Ramona              550 West C Street Suite 1050
Company, et al.               AB-FFM           Central    San Clemente, CA 92672               San Diego, CA 92101                  1/4/2019

                                                          Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
David Hunt v. Ford Motor      2:19-cv-00059-              153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                       AB-FFM           Eastern    Hills, CA 90211-2114                 San Francisco, CA 94104              6/6/2018   SETTLED

                                                          Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Nadema Lynn Sheronick v.      5:19-cv-00249-              Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company            AB-FFM           Central    Angeles, CA 90067                    Mesa, California 92626               2/5/2019

                                                                                               Stradling Yocca Carlson and
                                                                                               Rauth PC
                                                          Knight Law Group 10250               660 Newport Center Drive Suite
Gregory Jones v. Ford Motor 5:19-cv-00071-                Constellation Blvd, Suite 2500 Los   1600
Company                     AB-FFM             Central    Angeles, CA 90067                    Newport Beach, CA 92660-6422        1/10/2019
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 68 of 87 Page ID
                                                       #:44165



                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Bradley Smith v. Ford Motor                                  153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        2:19-cv-01246-AB-FFM
                                               Central       Hills, CA 90211-2114                 San Francisco, CA 94104              2/20/2019    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Bryan Grinder v. Ford Motor                                  153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                     2:19-cv-01122-AB-FFM
                                            Central          Hills, CA 90211-2114                 San Francisco, CA 94104              2/14/2019    SETTLED

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Green v. Ford Motor            5:19-cv-00337-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company                        AB-FFM            Central     Angeles, CA 90067                    Mesa, California 92626               2/21/2019

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Brittney Van Vleet v. Ford     5:19-cv-00383-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Motor Company et al            AB-FFM            Central     Angeles, CA 90067                    Mesa, California 92626               2/28/2019

                                                             Knight Law Group 10250               Gordon Rees Scully Mansukhani,
Thompson, Janice v. Ford       2:19-cv-01760-                Constellation Blvd, Suite 2500 Los   LLP, 275 Battery Street Suite
Motor Company, et al.          AB-FFM            Central     Angeles, CA 90067                    2000 San Francisco, CA 94111         2/26/2019

                                                                                                  Stradling Yocca Carlson and
                                                                                                  Rauth PC
                                                             Knight Law Group 10250               660 Newport Center Drive Suite
McCaffrey, Andrew J. v. Ford 5:19-cv-00486-                  Constellation Blvd, Suite 2500 Los   1600
Motor Company, et al.        AB-FFM              Central     Angeles, CA 90067                    Newport Beach, CA 92660-6422          3/15/2019
                                                             Duck Law Firm LLC                    Dykema Gossett LLP
                                                             5040 Ambassador Caffery Parkway      333 South Grand Avenue Suite 2/28/2019
Alfred Franco et al v. Ford    2:19-cv-02466-    Michigan-   Suite 200                            2100                           (original filed
Motor Company                  AB-FFM            Eastern     Lafayette, LA 70508                  Los Angeles, CA 90071          date)
                                                             Knight Law Group 10250
Ramon Hernandez v. Ford        5:19-cv-00568-                Constellation Blvd, Suite 2500 Los   Stradling Yocca Carlson and
Motor Company et al            AB-FFM            Central     Angeles, CA 90067                    Rauth PC                             3/29/2019

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Kevin Ham v. Ford Motor        5:19-cv-00600-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company                        AB-FFM            Cental      Angeles, CA 90067                    Mesa, California 92626                4/4/2019

                                                             Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Jannette Tolleson et al v.     2:19-cv-02648-                Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Ford Motor Company et al       AB-FFM            Southern    Angeles, CA 90067                    Mesa, California 92626               3/20/2019

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Perez, Luz v. Ford Motor       2:18-cv-09124-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Company                        AB-FFM            Eastern     Hills, CA 90211-2114                 San Francisco, CA 94104               6/5/2018    SETTLED

                                                             Consumer Legal Remedies, APC,        Lewis Brisbois Bisgaard & Smith
Kaur, Amarpreet v. Ford        2:18-cv-09125-                153 ½ North Arnaz Drive Beverly      LLP 333 Bush Street Suite 1100
Motor Company                  AB-FFM            Eastern     Hills, CA 90211-2114                 San Francisco, CA 94104               6/5/2018    SETTLED

                                                             Knight Law Group 10250               Snell and Wilmer LLP
Charlyse Franklin et al v. Ford 2:19-cv-04773-               Constellation Blvd, Suite 2500 Los   600 Anton Boulevard Suite 1400
Motor Company et al             AB-FFM           Central     Angeles, CA 90067                    Costa Mesa, CA 9262                  5/31/2019
                                                                                                  Lewis Brisbois Bisgaard and
                                                                                                  Smith LLP
                                                             Consumer Legal Remedies, APC,        333 Bush Street Suite 1100
Huffman, Roger v. Ford         2:19-cv-07175-                153 ½ North Arnaz Drive Beverly      San Francisco, CA 94104
Motor Company                  AB-FFM            Eastern     Hills, CA 90211-2114                                                       6/5/2018    SETTLED
                                                                                                  Lewis Brisbois Bisgaard & Smith
                                                                                                  LLP
                                                             Consumer Legal Remedies, APC,        333 Bush Street Suite 1100
Cassandra Resendez v. Ford     2:19-cv-07176-                153 ½ North Arnaz Drive Beverly      San Francisco, CA 94104
Motor Company et al            AB-FFM            Eastern     Hills, CA 90211-2114                                                       6/5/2018    SETTLED
                                                                                                  Lewis Brisbois Bisgaard & Smith
                                                                                                  LLP
                                                             Consumer Legal Remedies, APC,        333 Bush Street Suite 1100
Maryellen McLaughlin v. Ford 2:19-cv-07177-                  153 ½ North Arnaz Drive Beverly      San Francisco, CA 94104
Motor Company                AB-FFM              Eastern     Hills, CA 90211-2114                                                       6/6/2018    SETTLED

                                                             Knight Law Group 10250               Snell and Wilmer LLP
Ralph A. Gallardo et al v. Ford 2:19-cv-07963-               Constellation Blvd, Suite 2500 Los   600 Anton Boulevard Suite 1400
Motor Company et al             AB-FFM           Central     Angeles, CA 90067                    Costa Mesa, CA 9262                  9/13/2019
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 69 of 87 Page ID
                                                       #:44166




                                                            The Barry Law Firm                   Schnader Harrison Segal and
                                                            11845 West Olympic Boulevard         Lewis LLP
Diane Barnes v. Ford Motor     2:19-cv-08610-               Suite 1270                           650 California Street 19th Floor
Company                        AB-FFM             Eastern   Los Angeles, CA 90064                San Francisco, CA 94108-2736        9/18/2019

                                                            Knight Law Group 10250               Snell & Wilmer L.L.P. 600 Anton
Luis Meza v. Ford Motor        2:19-cv-09248-               Constellation Blvd, Suite 2500 Los   Boulevard Suite 1400 Costa
Company, et al.                AB-FFM             Central   Angeles, CA 90067                    Mesa, California 92626             10/28/2019

                                                                                                 Lewis Brisbois Bisgaard and
                                                            Lemon Law Aid Inc                    Smith LLP
                                                            117 East Colorado Boulevard Suite    633 West Fifth Street Suite 4000
Keith Blaney v. Ford Motor     2:19-cv-09337-               460                                  Los Angeles, CA 90071
Company                        AB-FFM             Central   Pasadena, CA 91105                                                      10/30/2019   DISMISSED
                                                                                                 Mortenson Taggart LLP
                                                                                                 300 Spectrum Center Dr., Suite
                                                            Knight Law Group 10250               1100
Gurrola Rodriguez v. Ford      5:19-cv-01901-               Constellation Blvd, Suite 2500 Los   Irvine, CA 92618
Motor Company et al.           AB-FFM             Central   Angeles, CA 90067                                                        10/3/2019
                                                                                                 Gates Conter Guy Proudfoot and
                                                                                                 Muench LLP
                                                            Consumer Legal Services PC           38 Discovery Suite 200
Dan Sneed v. Ford Motor        2:19-cv-09512-               2330 Long Beach Boulevard            Irvine, CA 92618
Company                        AB-FFM             Central   Long Beach, CA 90806                                                     11/5/2019   DISMISSED
                                                                                                 Gates Conter Guy Proudfoot and
                                                                                                 Muench LLP
                                                            Consumer Legal Services PC           38 Discovery Suite 200
Valerie Hermansen v. Ford      2:19-cv-09566-               2330 Long Beach Boulevard            Irvine, CA 92618
Motor Company et al            AB-FFM             Central   Long Beach, CA 90806                                                     11/7/2019   DISMISSED
                                                                                                 Gates Conter Guy Proudfoot and
                                                                                                 Muench LLP
                                                            Consumer Legal Services PC           38 Discovery Suite 200
Roberta Daprea v. Ford         8:19-cv-02132-               2330 Long Beach Boulevard            Irvine, CA 92618
Motor Company                  AB-FFM             Central   Long Beach, CA 90806                                                     11/8/2019   DISMISSED
                                                            Consumer Legal Services PC           Bowman & Brooke LLP, 970 West
Maritza Schuyler et al v. Ford 2:19-cv-09835-               2330 Long Beach Boulevard            190th Street, Suite 700,
Motor Company et al            AB-FFM             Central   Long Beach, CA 90806                 Torrance, CA 90502                 11/15/2019   DISMISSED
                                                                                                 Bowman & Brooke LLP, 970 West
Alyssa Puentes v. Ford Motor 2:19-cv-09992-                 Cline APC, 7855 Ivanhoe Suite 408,   190th Street, Suite 700,
Company                      AB-FFM               Central   San Diego, CA 92037                  Torrance, CA 90502                 11/21/2019

                                                            Consumer Legal Services PC           Bowman & Brooke LLP, 970 West
Grace Montoya v. Ford Motor 5:19-cv-02267-                  2330 Long Beach Boulevard            190th Street, Suite 700,
Company, et al              AB-FFM                Central   Long Beach, CA 90806                 Torrance, CA 90502                 11/26/2019   DISMISSED
                                                            The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Vik Sidhu v. Ford Motor        2:19-cv-10032-               Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700,
Company et al                  AB-FFM             Central   CA 90064                              Torrance, CA 90502                11/26/2019   DISMISSED

                                                            Consumer Law Experts APC, 5757     Bowman & Brooke LLP, 970 West
Young Lee v. Ford Motor        2:19-cv-10170-               West Century Boulevard, Suite 500, 190th Street, Suite 700,
Company et al                  AB-FFM             Central   Los Angeles, CA 90045              Torrance, CA 90502                   11/27/2019

                                                            Consumer Legal Services PC           Bowman & Brooke LLP, 970 West
Charles Tripp Barrie II et al v. 2:19-cv-10177-             2330 Long Beach Boulevard            190th Street, Suite 700,
Ford Motor Company, et al        AB-FFM           Central   Long Beach, CA 90806                 Torrance, CA 90502                 11/29/2019   DISMISSED
                                                            The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Laura Burnett et al v. Ford    2:19-cv-10213-               Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700,
Motor Company et al            AB-FFM             Central   CA 90064                              Torrance, CA 90502                 12/2/2019   DISMISSED
                                                            The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Marco Bonilla v. Ford Motor    2:19-cv-10215-               Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700,
Company et al                  AB-FFM             Central   CA 90064                              Torrance, CA 90502                 12/2/2019   DISMISSED
                                                            Consumer Legal Services PC           Bowman & Brooke LLP, 970 West
Martin Castaneda v. Ford       5:19-cv-02307-               2330 Long Beach Boulevard            190th Street, Suite 700,
Motor Company et al            AB-FFM             Central   Long Beach, CA 90806                 Torrance, CA 90502                  12/2/2019   DISMISSED
                                                            Consumer Legal Services PC           Bowman & Brooke LLP, 970 West
Arcelia Lemus v. Ford Motor    5:19-cv-02303-               2330 Long Beach Boulevard            190th Street, Suite 700,
Company et al                  AB-FFM             Central   Long Beach, CA 90806                 Torrance, CA 90502                  12/2/2019   DISMISSED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 70 of 87 Page ID
                                                       #:44167



                                                           The Barry Law Firm, 11835 W.          Bowman & Brooke LLP, 970 West
Irene Pineda v. Ford Motor     5:19-cv-02304-              Olympic Blvd. Ste. 440, Los, Angeles, 190th Street, Suite 700,
Company et al                  AB-FFM           Central    CA 90064                              Torrance, CA 90502                    12/2/2019

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Josephina Cisneros v. Ford     2:19-cv-10348-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Motor Company                  AB-FFM           Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111        12/6/2019   DISMISSED
                                                           The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Silvia Lorenzo v. Ford Motor   2:19-cv-10390-              Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Company                        AB-FFM           Central    CA 90064                                Torrance, CA 90502                  12/9/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Jessica Cunha v. Ford Motor    2:19-cv-10346-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Company                        AB-FFM           Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111        12/6/2019   DISMISSED

                                                           Lemon Law Aid Inc                       Lewis Brisbois Bisgaard and
                                                           117 East Colorado Boulevard Suite       Smith LLP
Stefani Guzman Aguado v.       2:19-cv-10375-              460                                     633 West Fifth Street Suite 4000
Ford Motor Company et al       AB-FFM           Central    Pasadena, CA 91105                      Los Angeles, CA 90071              12/11/2019   Remanded

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Anna Marie Bruggeman et al 2:19-cv-10873-                  2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
v. Ford Motor Company et al AB-FFM              Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111       12/11/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Curci et al v. Ford Motor      2:19-cv-10460-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Company                        AB-FFM           Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111       12/12/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Joanne Ignacio v. Ford Motor 2:19-cv-10463-                2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Company                      AB-FFM             Northern   Long Beach, CA 90806                    2000 San Francisco, CA 94111       12/17/2019   DISMISSED
                                                           The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Maribel Vasquez v. Ford        2:19-cv-10488-              Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Motor Company et al            AB-FFM           Central    CA 90064                                Torrance, CA 90502                 12/11/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Michelle May v. Ford Motor     2:19-cv-10469-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Company                        AB-FFM           Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111       12/17/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Samantha Venegas v. Ford       2:19-cv-10470-              2330 Long Beach Boulevard               275 Battery Street Suite 2000
Motor Company                  AB-FFM           Eastern    Long Beach, CA 90806                    San Francisco, CA 94111            12/17/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Brandon Peterson et al v.      2:19-cv-10461-              2330 Long Beach Boulevard               275 Battery Street Suite 2000
Ford Motor Company             AB-FFM           Eastern    Long Beach, CA 90806                    San Francisco, CA 94111            12/17/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Michael Gibbons et al v. Ford 2:19-cv-10462-               2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Motor Company                 AB-FFM            Northern   Long Beach, CA 90806                    2000 San Francisco, CA 94111       12/17/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Dante Lavalley et al v. Ford   2:19-cv-10471-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Motor Company                  AB-FFM           Northern   Long Beach, CA 90806                    2000 San Francisco, CA 94111       12/18/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Anthony Grant et al v. Ford    2:19-cv-10472-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Motor Company                  AB-FFM           Northern   Long Beach, CA 90806                    2000 San Francisco, CA 94111       11/15/2019   DISMISSED

                                                           Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Michael Gangitano v. Ford      2:19-cv-10626-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Motor Co.                      AB-FFM           Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111       11/27/2019   DISMISSED
                                                           The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Julie Van Horn v. Ford Motor 2:19-cv-10629-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Company et al                AB-FFM             Southern   CA 90064                                Torrance, CA 90502                 11/22/2019   DISMISSED

                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite         Bowman & Brooke LLP, 970 West
Allen Tyrpak et al v. Ford     8:19-cv-02425-              300                                     190th Street, Suite 700,
Motor Company et al            AB-FFM           Central    San Diego, CA 92127                     Torrance, CA 90502                 12/16/2019
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 71 of 87 Page ID
                                                       #:44168



                                                            The Barry Law Firm, 11835 W.            Gordon Rees Scully Mansukhani,
Rodney Boyd et al v. Ford       2:19-cv-10627-              Olympic Blvd. Ste. 440, Los, Angeles,   LLP, 275 Battery Street Suite
Motor Company                   AB-FFM           Eastern    CA 90064                                2000 San Francisco, CA 94111      11/27/2019   DISMISSED
                                                            The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Lopez et al v. Ford Motor       2:19-cv-10628-              Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Company et al                   AB-FFM           Southern   CA 90064                                Torrance, CA 90502                11/20/2019   DISMISSED

                                                            The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Delaura Nunes v. Ford Motor 2:19-cv-10734-                  Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite
Company                     AB-FFM               Eastern    CA 90064                              2000 San Francisco, CA 94111         12/2/2019   DISMISSED

                                                            The Barry Law Firm, 11835 W.            Gordon Rees Scully Mansukhani,
David Clifford v. Ford Motor    2:19-cv-10736-              Olympic Blvd. Ste. 440, Los, Angeles,   LLP, 275 Battery Street Suite
Company                         AB-FFM           Northern   CA 90064                                2000 San Francisco, CA 94111       12/6/2019
                                                            The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Barbara Mueller v. Ford         2:19-cv-10738-              Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Motor Company et al             AB-FFM           Southern   CA 90064                                Torrance, CA 90502                 12/6/2019   DISMISSED
                                                            Rene Korper Law Offices                 Schiff Hardin LLP
Daniel Stuart Grago v. Ford     2:19-cv-10725-              27240 Turnberry Lane Suite 200          One Spear Street Suite 3100
Motor Company                   AB-FFM           Northern   Valencia, CA 91355                      San Francisco, CA 94105            7/15/2019
                                                            Consumer Legal Services PC              Bowman & Brooke LLP, 970 West
Douglas Adams et al v. Ford     5:19-cv-02453-              2330 Long Beach Boulevard               190th Street, Suite 700,
Motor Company et al             AB-FFM           Central    Long Beach, CA 90806                    Torrance, CA 90502                12/20/2019   DISMISSED
                                                            Consumer Legal Services PC              Bowman & Brooke LLP, 970 West
Rose Rios et al v. Ford Motor 2:19-cv-10779-                2330 Long Beach Boulevard               190th Street, Suite 700,
Company et al                 AB-FFM             Central    Long Beach, CA 90806                    Torrance, CA 90502                12/20/2019   DISMISSED

                                                            Law Office of Larry SR Hoddick          Bowman & Brooke LLP, 970 West
Rachel Rosales v. Ford Motor 5:19-cv-02450-                 74-000 Country Club Drive Suite C5      190th Street, Suite 700,
Company et al                AB-FFM              Central    Palm Desert, CA 92260                   Torrance, CA 90502                12/19/2019   DISMISSED
                                                            The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Ladislao Zarate v. Ford Motor 5:19-cv-02475-                Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Company et al                 AB-FFM             Central    CA 90064                                Torrance, CA 90502               12/23/2019 DISMISSED
                                                            Jorgensen and Salberg LLP               Bowman & Brooke LLP, 970 West
Matthew Moreno v. Ford          8:19-cv-02489-              15137 Woodlawn Avenue                   190th Street, Suite 700,
Motor Company, Inc. et al       AB-FFM           Central    Tustin, CA 92780                        Torrance, CA 90502                12/26/2019
                                                            The Barry Law Firm, 11835 W.            Bowman & Brooke LLP, 970 West
Regan Phillips v. Ford Motor    2:19-cv-10927-              Olympic Blvd. Ste. 440, Los, Angeles,   190th Street, Suite 700,
Company et al                   AB-FFM           Central    CA 90064                                Torrance, CA 90502                12/27/2019   DISMISSED

                                                            Knight Law Group 10250                  Gordon Rees Scully Mansukhani,
Marvin P. Staton et al v. Ford 2:20-cv-00139-               Constellation Blvd, Suite 2500 Los      LLP, 275 Battery Street Suite
Motor Company et al            AB-FFM            Eastern    Angeles, CA 90067                       2000 San Francisco, CA 94111      12/18/2019

                                                            The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Jammie Kohen v. Ford Motor 2:20-cv-00141-                   Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite
Company                    AB-FFM                Eastern    CA 90064                              2000 San Francisco, CA 94111        12/18/2019   DISMISSED

                                                            Consumer Legal Services PC              Gordon Rees Scully Mansukhani,
Gamaliel Sigala et al v. Ford   2:20-cv-00145-              2330 Long Beach Boulevard               LLP, 275 Battery Street Suite
Motor Company                   AB-FFM           Eastern    Long Beach, CA 90806                    2000 San Francisco, CA 94111      12/19/2019   DISMISSED

                                                            The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Maria Mendoza v. Ford           2:20-cv-00143-              Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite
Motor Company                   AB-FFM           Eastern    CA 90064                              2000 San Francisco, CA 94111        12/18/2019

                                                            The Barry Law Firm, 11835 W.          Gordon Rees Scully Mansukhani,
Bill Tomlin v. Ford Motor       2:20-cv-00144-              Olympic Blvd. Ste. 440, Los, Angeles, LLP, 275 Battery Street Suite
Company                         AB-FFM           Eastern    CA 90064                              2000 San Francisco, CA 94111        12/19/2019

                                                            California Lemon Law Goup Inc
                                                            11440 West Bernardo Court Suite         Bowman & Brooke LLP, 970 West
Aaron Gardiner v. Ford Motor 8:20-cv-00022-                 300                                     190th Street, Suite 700,
Company                      AB-FF               Central    San Diego, CA 92127                     Torrance, CA 90502                  1/6/2020

                                                            Barry Law Firm                          Gordon Rees Scully Mansukhani
                                                            11845 West Olympic Boulevard            LLP
Jammie Kohen v. Ford Motor 2:20-cv-00141-                   Suite 1270                              275 Battery Street Suite 2000
Company                    AB-FFM                Eastern    Los Angeles, CA 90064                   San Francisco, CA 94111             1/7/2020   DISMISSED
                     Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 72 of 87 Page ID
                                                      #:44169



                                                           Goldsmith West APC                   Bowman & Brooke LLP, 970 West
Deborah Camara v. Ford        2:20-cv-00258-               609 Deep Valley Drive Suite 200      190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Rolling Hills Estates, CA 90274      Torrance, CA 90502                 1/9/2020   Remanded
                                                           Lemon Law Aid Inc
                                                           117 East Colorado Boulevard Suite    Bowman & Brooke LLP, 970 West
Victoria Fox v. Ford Motor    2:20-cv-00275-               460                                  190th Street, Suite 700,
Company et al                 AB-FFM            Central    Pasadena, CA 91105                   Torrance, CA 90502                 1/9/2020

                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite      Bowman & Brooke LLP, 970 West
Scott Oropeza v. Ford Motor 8:20-cv-00286-                 300                                  190th Street, Suite 700,
Company                     AB-FFM              Southern   San Diego, CA 92127                  Torrance, CA 90502                2/12/2020
                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite      Bowman & Brooke LLP, 970 West
Melissa Rockwell et al v. Ford 2:20-cv-00362-              300                                  190th Street, Suite 700,
Motor Company et al            AB-FFM           Central    San Diego, CA 92127                  Torrance, CA 90502                1/13/2020

                                                           Valero Law APC                       Bowman and Brooke LLP
Susan Vargas v. Ford Motor    2:20-cv-00599-               555 West 5th Street 35th Floor       970 West 190th Street Suite 700
Company et al                 AB-FFM            Central    Los Angeles, CA 90013                Torrance, CA 90502                1/21/2020
                                                           Lemon Law Aid Inc
                                                           117 East Colorado Boulevard Suite    Bowman & Brooke LLP, 970 West
Ernesto Acajabon et al v. Ford 2:20-cv-00670-              460                                  190th Street, Suite 700,
Motor Company et al            AB-FFM           Central    Pasadena, CA 91105                   Torrance, CA 90502                1/22/2020   DISMISSED


                                                           Law Office of Larry SR Hoddick PC    Bowman & Brooke LLP, 970 West
Manuel Lopez v. Ford Motor 5:20-cv-00153-                  74-000 Country Club Drive Suite C5   190th Street, Suite 700,
Company et al              AB-FFM               Central    Palm Desert, CA 92260                Torrance, CA 90502                1/21/2020   DISMISSED
                                                           Young and Young
                                                           620 Newport Center Drive Suite       Bowman & Brooke LLP, 970 West
Anthony Lopez v. Ford Motor 2:20-cv-01090-                 1100                                 190th Street, Suite 700,
Company et al               AB-FFM              Central    Newport Beach, CA 92660              Torrance, CA 90502                 2/3/2020
                                                           California Lemon Law Group Inc
                                                           11440 West Bernardo Court Suite
                                                           300                                  Bowman & Brooke LLP, 970 West
Michelle Rawlins et al v. Ford 2:20-cv-01099-              San Diego, CA 92127                  190th Street, Suite 700,
Motor Company et al            AB-FFM           Central                                         Torrance, CA 90502                 2/3/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Bowman & Brooke LLP, 970 West
Richard Duval v. Ford Motor   2:20-cv-01355-               Suite 1270                           190th Street, Suite 700,
Company                       AB-FFM            Eastern    Los Angeles, CA 90064                Torrance, CA 90502                1/13/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Bowman & Brooke LLP, 970 West
Laura Burnett v. Ford Motor   2:20-cv-01404-               Suite 1270                           190th Street, Suite 700,
Company et al                 AB-FFM            Central    Los Angeles, CA 90064                Torrance, CA 90502                2/12/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Bowman & Brooke LLP, 970 West
Enrique Mota v. Ford Motor    2:20-cv-01430-               Suite 1270                           190th Street, Suite 700,
Company et al                 AB-FFM            Central    Los Angeles, CA 90065                Torrance, CA 90503                2/12/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Bowman & Brooke LLP, 970 West
Melvin Hanes v. Ford Motor    5:20-cv-00289-               Suite 1270                           190th Street, Suite 700,
Company et al                 AB-FFM            Central    Los Angeles, CA 90066                Torrance, CA 90504                2/12/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Bowman & Brooke LLP, 970 West
Sugey Guerrero v. Ford        8:20-cv-00300-               Suite 1270                           190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Los Angeles, CA 90067                Torrance, CA 90505                2/14/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Bowman & Brooke LLP, 970 West
Severyn Rowinski v. Ford      8:20-cv-00310-               Suite 1270                           190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Los Angeles, CA 90068                Torrance, CA 90506                2/14/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Gordon Rees Scully Mansukhani,
Kamal Sheth v. Ford Motor     2:20-cv-01649-               Suite 1270                           LLP, 275 Battery Street Suite
Company et al                 AB                Northern   Los Angeles, CA 90064                2000 San Francisco, CA 94111      2/20/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard         Gordon Rees Scully Mansukhani,
Tyler Bardin v. Ford Motor    2:20-cv-01648-               Suite 1270                           LLP, 275 Battery Street Suite
Company et al                 AB-FFM            Eastern    Los Angeles, CA 90064                2000 San Francisco, CA 94111      2/20/2020
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 73 of 87 Page ID
                                                       #:44170


                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Robert Bringhurst v. Ford     5:20-cv-00345-               Suite 1270                            190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Los Angeles, CA 90068                 Torrance, CA 90506                2/20/2020   DISMISSED
                                                                                                 Mortenson Taggart LLP
                                                                                                 300 Spectrum Center Dr., Suite
                                                           Knight Law Group 10250                1100
Fabiola Lopez et al v. Ford   2:20-cv-01636-               Constellation Blvd, Suite 2500 Los    Irvine, CA 92618
Motor Company et al           AB-FFM            Central    Angeles, CA 90067                                                       2/19/2020

                                                           Consumer Law Experts APC, 5757        Bowman & Brooke LLP, 970 West
Andrew Contreras v. Ford      2:20-cv-01738-               West Century Boulevard, Suite 500,    190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Los Angeles, CA 90045                 Torrance, CA 90506                2/24/2020
                                                           Journey Law Group LLP                 Bowman & Brooke LLP, 970 West
Hector Morales De La Cruz v. 8:20-cv-00376-                1762 Westwood Blvd., Ste. 260         190th Street, Suite 700,
Ford Motor Company et al     AB-FFM             Central    Los Angeles, CA 90024                 Torrance, CA 90506                2/24/2020

                                                           Goldsmith West APC                    Bowman & Brooke LLP, 970 West
Joseph Strohman v. Ford       2:20-cv-01998-               609 Deep Valley Drive Suite 200       190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Rolling Hills Estates, CA 90274       Torrance, CA 90506                2/28/2020   DISMISSED


                                                           Law Office of William R. McGee        Bowman & Brooke LLP, 970 West
Timothy J. Kennedy v. Ford    2:20-cv-02057-               701 Palomar Airport Road, Ste. 250    190th Street, Suite 700,
Motor Company et al           AB-FFM            Central    Carlsbad, CA 92011                    Torrance, CA 90506                 3/2/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Cirilo Martinez v. Ford Motor 2:20-cv-01502-               Suite 1270                            190th Street, Suite 700,
Company et al                 AB-FFM            Central    Los Angeles, CA 90068                 Torrance, CA 90506                2/14/2020

                                                           Lemon Law Aid Inc                     Bowman & Brooke LLP, 970 West
Michael Nunez et al v. Ford   8:20-cv-00262-               117 East Colorado Blvd., Ste. 460     190th Street, Suite 700,
Motor Company                 AB-FFM            Central    Pasadena, CA 91105                    Torrance, CA 90506                2/10/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Alicia Camarillo v. Ford Motor 5:20-cv-00452-              Suite 1270                            190th Street, Suite 700,
Company                        AB-FFM           Central    Los Angeles, CA 90064                 Torrance, CA 90502                 3/5/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Ana Florencio v. Ford Motor   2:20-cv-02171-               Suite 1270                            190th Street, Suite 700,
Company                       AB-FFM            Central    Los Angeles, CA 90064                 Torrance, CA 90502                 3/6/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Jose Avalos v. Ford Motor     2:20-cv-02174-               Suite 1270                            190th Street, Suite 700,
Company                       AB-FFM            Central    Los Angeles, CA 90064                 Torrance, CA 90502                 3/6/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Suzanne Santini v. Ford       2:20-cv-02281-               Suite 1270                            190th Street, Suite 700,
Motor Company                 AB-FFM            Central    Los Angeles, CA 90064                 Torrance, CA 90502                3/10/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Pablo Gallardo v. Ford Motor 5:20-cv-00477-                Suite 1270                            190th Street, Suite 700,
Company                      AB-FFM             Central    Los Angeles, CA 90064                 Torrance, CA 90502                3/10/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Adrian Briceno v. Ford Motor 2:20-cv-02274-                Suite 1270                            190th Street, Suite 700,
Company                      AB-FFM             Central    Los Angeles, CA 90064                 Torrance, CA 90502                 3/9/2020

                                                           The Law Office of Ronald J. Bolz,   Baker and Hostetler LLP, 200
Judith Nagella v. Ford Motor 2:20-cv-02448-     Ohio       PLLC, 30928 Ford Road, Garden City, Civic Center Drive, Suite 1200,
Company                      AB-FFM             Northern   MI 48135                            Columbus, OH 43215-4138             3/16/2020

                                                           The Law Office of Ronald J. Bolz,     Baker and Hostetler LLP, 200
Jamie Holcomb v. Ford Motor 2:20-cv-02449-      Ohio       PLLC, 30928 Ford Road, Garden City,   Civic Center Drive, Suite 1200,
Company                     AB-FFM              Northern   MI 48135                              Columbus, OH 43215-4138           3/18/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Rodney Strong v. Ford Motor 2:20-cv-02454-                 Suite 1270                            LLP, 275 Battery Street Suite
Company                     AB-FFM              Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111      3/18/2020

                                                           The Law Office of Ronald J. Bolz,   Baker and Hostetler LLP, 200
Amy Schulte v. Ford Motor     2:20-cv-02447-    Ohio       PLLC, 30928 Ford Road, Garden City, Civic Center Drive, Suite 1200,
Company                       AB-FFM            Northern   MI 48135                            Columbus, OH 43215-4138              3/3/2020
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 74 of 87 Page ID
                                                       #:44171



                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Maria Silva v. Ford Motor      5:20-cv-00548-              300                                   190th Street, Suite 700,
Company                        AB-FFM           Central    San Diego, CA 92127                   Torrance, CA 90502                3/16/2020
                                                           The Bickel Law Firm Inc., 701 B       Bowman & Brooke LLP, 970 West
Raven Jade Sansano v. Ford     8:20-cv-00521-              Street, Suite 1200, San Diego, CA     190th Street, Suite 700,
Motor Company                  AB-FFM           Central    92101                                 Torrance, CA 90502                3/13/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Manuel Loza v. Ford Motor      2:20-cv-02445-              Suite 1270                            LLP, 275 Battery Street Suite
Company                        AB-FFM           Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111      3/18/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Maria Lara v. Ford Motor       2:20-cv-02457-              Suite 1270                            LLP, 275 Battery Street Suite
Company                        AB-FFM           Northern   Los Angeles, CA 90064                 2000 San Francisco, CA 94111      3/20/2020   DISMISSED
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Linda Benjamin v. Ford Motor 2:20-cv-02459-                Suite 1270                            LLP, 275 Battery Street Suite
Company                      AB-FFM             Northern   Los Angeles, CA 90064                 2000 San Francisco, CA 94111      3/20/2020

                                                           UNDERWOOD & RIEMER PC, 21             DYKEMA GOSSETT PLLC, 1301 K
Victoria A. Pullum v. Ford     2:20-cv-02678-   Alamba     South Section Street, Fairhope, AL    Street, N.W., Suite 1100 West,
Motor Company                  AB-FFM           Middle     36532                                 Washington, DC 20005              3/23/2020

                                                           Consumer Law Experts APC, 5757        Bowman & Brooke LLP, 970 West
Josue A. Ramirez v. Ford       2:20-cv-02640-              West Century Boulevard, Suite 500,    190th Street, Suite 700,
Motor Company                  AB-FFM           Central    Los Angeles, CA 90045                 Torrance, CA 90502                3/20/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Amber Merino v. Ford Motor 2:20-cv-02456-                  Suite 1270                            LLP, 275 Battery Street Suite
Company                    AB-FFM               Northern   Los Angeles, CA 90064                 2000 San Francisco, CA 94111      3/24/2020

                                                           The Law Office of Ronald J. Bolz,     Baker and Hostetler LLP, 200
Skyla Choate v. Ford Motor     2:20-cv-02450-   Ohio       PLLC, 30928 Ford Road, Garden City,   Civic Center Drive, Suite 1200,
Company                        AB-FFM           Southern   MI 48135                              Columbus, OH 43215-4138           3/24/2020
                                                           Neale and Fhima LLP, 34188 Pacific    Bowman & Brooke LLP, 970 West
Nancy Chiles v. Ford Motor     5:20-cv-00600-              Coast Highway, Dana Point, CA         190th Street, Suite 700,
Company                        AB-FFM           Central    92629                                 Torrance, CA 90502                3/25/2020
                                                           Lemon Law Aid, Inc., 117 East         Bowman & Brooke LLP, 970 West
Carl White v. Ford Motor       2:20-cv-02284-              Colorado Boulevard, Suite 600,        190th Street, Suite 700,
Company                        AB-FFM           Central    Pasaadena, CA 91105                   Torrance, CA 90502                 3/9/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Joseph Napolitano v. Ford      5:20-cv-00614-              Suite 1270                            190th Street, Suite 700,
Motor Company                  AB-FFM           Central    Los Angeles, CA 90064                 Torrance, CA 90502                3/26/2020   DISMISSED

                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Matthew Murray v. Ford         8:20-cv-00600-              300                                   190th Street, Suite 700,
Motor Company                  AB-FFM           Central    San Diego, CA 92127                   Torrance, CA 90502                3/26/2020
                                                           The Barry Law Firm
                                                           11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Patricia Begley v. Ford Motor 2:20-cv-02867-               Suite 1270                            LLP, 275 Battery Street Suite
Company                       AB-FFM            Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111      3/31/2020   DISMISSED
                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Jeffrey Sutton v. Ford Motor   8:20-cv-00615-              300                                   190th Street, Suite 700,
Company                        AB-FFM           Central    San Diego, CA 92127                   Torrance, CA 90502                3/27/2020
                                                           Lemon Law Aid Inc, 117 East           Bowman & Brooke LLP, 970 West
Regina Freiwald v. Ford        5:20-cv-00706-              Colorado Boulevard Suite 600          190th Street, Suite 700,
Motor Company                  AB-FFM           Central    Pasadena, CA 91105                    Torrance, CA 90502                 4/7/2020   Remanded
                                                           Lemon Law Aid Inc, 117 East           Bowman & Brooke LLP, 970 West
Barbara Kinneberg v. Ford      8:20-cv-00685-              Colorado Boulevard Suite 600          190th Street, Suite 700,
Motor Company                  AB-FFM           Central    Pasadena, CA 91105                    Torrance, CA 90502                 4/9/2020   Remanded
                                                           California Lemon Law Goup Inc
                                                           11440 West Bernardo Court Suite       Bowman & Brooke LLP, 970 West
Ciaran Costa v. Ford Motor     2:20-cv-03325-              300                                   190th Street, Suite 700,
Company                        AB-FFM           Central    San Diego, CA 92127                   Torrance, CA 90502                4/10/2020
                     Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 75 of 87 Page ID
                                                      #:44172


                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Bowman & Brooke LLP, 720 B
Raul Rodriguez v. Ford Motor 2:20-cv-03398-                 Suite 1270                            Street, Suite 1740, San Diego, CA
Company, et al.              AB-FFM              Southern   Los Angeles, CA 90064                 92101                               4/13/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Joan Lopez v. Ford Motor       5:20-cv-00763-               Suite 1270                            190th Street, Suite 700,
Company, et al.                AB-FFM            Central    Los Angeles, CA 90064                 Torrance, CA 90502                  4/15/2020
                                                            Law Office of Jacob K. Kashani APC,   Bowman & Brooke LLP, 970 West
Brian Arroyo v. Ford Motor     2:20-cv-03425-               6277 Van Nuys Boulevard, Suite        190th Street, Suite 700,
Company                        AB-FFM            Central    125, Van Nuys, CA 91401               Torrance, CA 90502                  4/15/2020
                                                            Quill and Arrow LLP, 10900 Wilshire   Bowman & Brooke LLP, 970 West
Miguel Vidrio v. Ford Motor    2:20-cv-03576-               Boulevard, Suite 200, Los Angeles,    190th Street, Suite 700,
Company                        AB-FFM            Central    CA 90064                              Torrance, CA 90502                  4/17/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          DYKEMA GOSSETT PLLC, 1301 K
Rafael and Christina Munoz v. 2:20-cv-03514-                Suite 1270                            Street, N.W., Suite 1100 West,
Ford Motor Company            AB-FFM             Southern   Los Angeles, CA 90064                 Washington, DC 20005                4/16/2020   DISMISSED

                                                            Knight Law Group 10250                DYKEMA GOSSETT PLLC, 1301 K
Alan and Kathryn Peterson v. 2:20-cv-03746-                 Constellation Blvd, Suite 2500 Los    Street, N.W., Suite 1100 West,
Ford Motor Company           AB-FFM              Southern   Angeles, CA 90067                     Washington, DC 20005                4/23/2020   DISMISSED
                                                            The Barry Law Firm
Abigail and Michael                                         11845 West Olympic Boulevard          Bowman & Brooke LLP, 970 West
Valenzuela v. Ford Motor       2:20-cv-03826-               Suite 1270                            190th Street, Suite 700,
Company                        AB-FFM            Southern   Los Angeles, CA 90064                 Torrance, CA 90502                  4/28/2020   DISMISSED

Manuel Garza Palmas, et al.                                 Knight Law Group 10250                Gordon Rees Scully Mansukhani,
v. Citrus Motors Ontario, Inc., 2:20-cv-03816-              Constellation Blvd, Suite 2500 Los    LLP, 275 Battery Street Suite
et al.                          AB-FFM           Central    Angeles, CA 90067                     2000 San Francisco, CA 94111        4/27/2020

                                                            Consumer Legal Services PC            Gordon Rees Scully Mansukhani,
Sara Gutierrez v. Ford Motor 2:20-cv-04248-                 2330 Long Beach Boulevard             LLP, 275 Battery Street Suite
Company , et al.             AB-PVC              Central    Long Beach, CA 90806                  2000 San Francisco, CA 94111        5/11/2020

                                                            Quill and Arrow LLP, 10900 Wilshire Gordon Rees Scully Mansukhani,
Lacresha Bogle v. Ford Motor 2:20-cv-04677-                 Boulevard, Suite 200, Los Angeles, LLP, 275 Battery Street Suite
Company, et al.              AB-PVC              Northern   CA 90064                            2000 San Francisco, CA 94111          5/27/2020

                                                            Gordon Rees Scully Mansukhani,        Gordon Rees Scully Mansukhani,
Amanda Sutton v. Ford          2:20-cv-04675-               LLP, 275 Battery Street Suite 2000    LLP, 275 Battery Street Suite
Motor Company, et al.          AB-PVC            Eastern    San Francisco, CA 94111               2000 San Francisco, CA 94111        5/27/2020
                                                            California Lemon Law Group Inc
                                                            11440 West Bernardo Court Suite
                                                            300                                   Bowman & Brooke LLP, 720 B
Samantha Bonner v. Ford        2:20-cv-04678-               San Diego, CA 92127                   Street, Suite 1740, San Diego, CA
Motor Company, et al.          AB-PVC            Southern                                         92101                               5/28/2020
                                                            Lemon Law Aid Inc
                                                            117 East Colorado Boulevard Suite     Gordon Rees Scully Mansukhani,
Roshonn Harrington v. Ford     2:20-cv-04700-               460                                   LLP, 275 Battery Street Suite
Motor Company, et al.          AB-PVC            Central    Pasadena, CA 91105                    2000 San Francisco, CA 94111        5/28/2020   Remanded
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Theresa Orozco v. Ford Motor 2:20-cv-04693-                 Suite 1270                            LLP, 275 Battery Street Suite
Company                      AB-PVC              Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111        5/29/2020   DISMISSED
                                                            California Lemon Law Group Inc
                                                            11440 West Bernardo Court Suite
                                                            300                                   Bowman & Brooke LLP, 720 B
Garbiella Mancilla v. Ford     2:20-cv-04679-               San Diego, CA 92127                   Street, Suite 1740, San Diego, CA
Motor Company, et al.          AB-PVC            Southern                                         92101                                6/1/2020
                                                            Sage Law Group LLP, 450 N. Brand
                                                            Blvd., Ste. 600, Glendale, CA 91203   Gordon Rees Scully Mansukhani,
Matthew Sirakie v. Ford        2:20-cv-04876-                                                     LLP, 275 Battery Street Suite
Motor Company, et al.          AB-PVC            Central                                          2000 San Francisco, CA 94111         6/1/2020 DISMISSED
                                                            LAW OFFICES OF WILLIAM R.
                                                            McGEE, APLC, 701 Palomar Airport Gordon Rees Scully Mansukhani,
Lillie L. Jackson v. Ford Motor 2:20-cv-05010-              Road, Suite 250, Carlsbad, CA 92011 LLP, 275 Battery Street, Suite
Company, et al.                 AB-PVC           Central                                        2000 San Francisco, CA 94111           6/5/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard        Gordon Rees Scully Mansukhani,
Donald Fish v. Ford Motor      2:20-cv-05107-               Suite 1270                          LLP, 275 Battery Street, Suite
Company, et al.                AB-PVC            Central    Los Angeles, CA 90064               2000 San Francisco, CA 94111           6/9/2020 DISMISSED
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 76 of 87 Page ID
                                                       #:44173


                                                            Strategic Legal Practices 1840
Jose Manuel Resendiz Ceron                                  Century East, Suite 430 Los Angeles, Gordon Rees Scully Mansukhani,
v. Ford Motor Company, et  2:20-cv-05331-                   CA 90067                             LLP, 275 Battery Street, Suite
al.                        AB-PVC                Central                                         2000 San Francisco, CA 94111        6/15/2020

                                                            Consumer Legal Services PC            Gordon Rees Scully Mansukhani,
Nathan Vickery, et al. v. Ford 2:20-cv-05479-               2330 Long Beach Boulevard             LLP, 275 Battery Street, Suite
Motor Company                  AB-PVC            Eastern    Long Beach, CA 90806                  2000 San Francisco, CA 94111       6/22/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Denise Stewart v. Ford Motor 2:20-cv-05480-                 Suite 1270                            LLP, 275 Battery Street, Suite
Company                      AB-PVC              Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111       6/22/2020 DISMISSED

                                                            Lemon Law Group Partners PLC, 150 Shook Hardy & Bacon, L.L.P., One
Donald Wayne Mosley v. Ford 2:20-cv-05475-                  North Robertson Blvd., Suite 307, Montgomery St., Ste. 2600, San
Motor Company               AB-PVC               Central    Beverly Hills, CA 90211           Francisco, CA 94104                    6/22/2020

                                                            Law Offices of Robert B. Mobasseri,   Gordon Rees Scully Mansukhani,
Mark Caloca v. Ford Motor       2:20-cv-05918-              P.C., 1055 West 7th Street, Suite     LLP, 275 Battery Street, Suite
Company                         AB-PVC           Northern   2140, Los Angeles, CA 90017           2000 San Francisco, CA 94111        7/1/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Robert Diaz and Carmen Diaz 2:20-cv-05919-                  Suite 1270                            LLP, 275 Battery Street, Suite
v. Ford Motor Company       AB-PVC               Southern   Los Angeles, CA 90064                 2000 San Francisco, CA 94111        7/2/2020 DISMISSED


                                                            Law Office of William R. McGee     Gordon Rees Scully Mansukhani,
Paul Schoenmann v. Ford         2:20-cv-06640-              701 Palomar Airport Road, Ste. 250 LLP, 275 Battery Street, Suite
Motor Company                   AB-PVC           Eastern    Carlsbad, CA 92011                 2000 San Francisco, CA 94111          7/28/2020

                                                            Consumer Legal Services PC            Gordon Rees Scully Mansukhani,
Thomas Martin v. Ford Motor 2:20-cv-07176-                  2330 Long Beach Boulevard             LLP, 275 Battery Street, Suite
Company                     AB-PVC               Northern   Long Beach, CA 90806                  2000 San Francisco, CA 94111       8/12/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Shook Hardy & Bacon, L.L.P., One
Madison Foster v. Ford Motor 2:20-cv-07487-                 Suite 1270                            Montgomery St., Ste. 2600, San
Company, et al.              AB-PVC              Central    Los Angeles, CA 90064                 Francisco, CA 94104                8/19/2020 DISMISSED

                                                                                                  Shook Hardy & Bacon, L.L.P., One
Andrea Brown v. Ford Motor 2:20-cv-07821-                   Conn Law, PC, 354 Pine Street, 5th    Montgomery St., Ste. 2600, San
Company                    AB-PVC                Central    Floor, San Francisco, CA 94104        Francisco, CA 94104                8/27/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Victoria Scalla v. Ford Motor   2:20-cv-07899-              Suite 1270                            LLP, 275 Battery Street, Suite
Company                         AB-PVC           Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111       8/28/2020 DISMISSED

                                                            Consumer Legal Services PC            Gordon Rees Scully Mansukhani,
Mina Ramirez v. Ford Motor      2:20-cv-07887-              2330 Long Beach Boulevard             LLP, 275 Battery Street, Suite
Company                         AB-PVC           Eastern    Long Beach, CA 90806                  2000 San Francisco, CA 94111       8/31/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Gordon Rees Scully Mansukhani,
Victor Reyes v. Ford Motor      2:20-cv-07893-              Suite 1270                            LLP, 275 Battery Street, Suite
Company                         AB-PVC           Eastern    Los Angeles, CA 90064                 2000 San Francisco, CA 94111        9/1/2020 DISMISSED
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Shook Hardy & Bacon, L.L.P., One
Derek Woods v. Ford Motor       2:20-cv-08721-              Suite 1270                            Montgomery St., Ste. 2600, San
Company                         AB-PVC           Central    Los Angeles, CA 90064                 Francisco, CA 94104                9/23/2020
                                                            The Barry Law Firm
                                                            11845 West Olympic Boulevard          Shook Hardy & Bacon, L.L.P., One
Bryan Dejong v. Ford Motor      2:20-cv-08717-              Suite 1270                            Montgomery St., Ste. 2600, San
Company, et al                  AB-PVC           Central    Los Angeles, CA 90064                 Francisco, CA 94104                9/24/2020
                                                            Consumer Law Experts PC
                                                            5757 West Century Boulevard Suite     Bowman and Brooke LLP
Carmen Menjivar Guardado 2:20-cv-08695-                     500                                   970 West 190th Street Suite 700
v. Ford Motor Company et al AB-PVC               Eastern    Los Angeles, CA 90045                 Torrance, CA 90502                 9/25/2020
                                                            Goldsmith West                        Bowman and Brooke LLP
                                                            609 Deep Valley Drive                 750 B Street
Patricia Hall v. Ford Motor     2:20-cv-08698-              Suite 200                             Suite 1740
Company et al                   AB-PVC           Southern   Rolling Hills Estates, CA 90274       San Diego, CA 92101                10/2/2020
                                                            Neale and Fhima LLP                   Shook Hardy and Bacon LLP
Matthew Healey v. Ford          8:20-cv-01908-              34188 Pacific Coast Highway           One Montgomery Suite 2600
Motor Company et al             AB-PVC           Central    Dana Point, CA 92629                  San Francisco, CA 94104            10/2/2020
                      Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 77 of 87 Page ID
                                                       #:44174



                                                                                                Gordon Rees Sully Mansukhani
                                                           Goldsmith West APC                   LLP
Steven Rodriguez v. Ford       2:20-cv-08697-              609 Deep Valley Drive Suite 200      275 Battery Street Suite 2000
Motor Company                  AB-PVC           Northern   Rolling Hills Estates, CA 90274      San Francisco, CA 94111          10/5/2020 DISMISSED

                                                           Conn Law, PC                         Gordon Rees Sully Mansukhani
                                                           354 Pine St.                         LLP
Mildred Garcia et al v. Ford   2:20-cv-09070-              5th Floor                            275 Battery Street Suite 2000
Motor Company                  AB-PVC           Northern   San Francisco, CA 94104              San Francisco, CA 94111          10/6/2020

                                                           Nita Law Firm                      Bowman and Brooke LLP
Daisey K. Hernandez et al v.   8:19-cv-02459-              3055 Wilshire Boulevard Suite 1200 970 West 190th Street Suite 700
Ford Motor Company et al       AB-PVC           Central    Los Angeles, CA 90010              Torrance, CA 90502                 10/7/2020
                                                                                              Shook Hardy and Bacon LLP
                                                           The Bickel Law Firm Inc            One Montgomery Street Suite
Carlos Hernandez et al v.      8:20-cv-01995-              701 B Street Suite 1200            2600
Ford Motor Company et al       AB-PVC           Southern   San Diego, CA 92101                San Francisco, CA 94104            10/6/2020

                                                           The Barry Law Firm                   Gordon Rees Sully Mansukhani
                                                           11845 W. Olympic Blvd.               LLP
Larissa Mogavero v. Ford       2:18-cv-02912-              Suite 1270                           275 Battery Street Suite 2000
Motor Company                  AB-FFM           Eastern    Los Angeles, CA 90064                San Francisco, CA 94111         10/13/2020   DISMISSED

                                                           Law Offices of Michael H.           Gordon Rees Sully Mansukhani
                                                           Rosenstein LC                       LLP
Andrew Parker et al v. Ford    2:20-cv-09079-              10900 Wilshire Boulevard Suite 300  275 Battery Street Suite 2000
Motor Company et al            AB-PVC           Southern   Los Angeles, CA 90024               San Francisco, CA 94111          10/13/2020
                                                                                               Shook Hardy and Bacon LLP
                                                           Cavalry Law Group Inc               One Montgomery Suite 2600
James Hefflin v. Ford Motor    5:20-cv-02242-              500 La Terraza Boulevard Suite 150 San Francisco, CA 94104
Company et al                  AB-PVC           Eastern    Escondido, CA 92025                                                  10/26/2020
                                                           Barry Law Firm                      Shook Hardy and Bacon LLP
                                                           11845 West Olympic Boulevard        One Montgomery Suite 2600
Ryan Zazueta v. Ford Motor     2:20-cv-10000-              Suite 1270                          San Francisco, CA 94104
Company, et al                 AB-PVC           Central    Los Angeles, CA 90064                                                10/30/2020
                                                                                               Shook Hardy and Bacon LLP
                                                                                               One Montgomery Suite 2600
                                                                                               San Francisco, CA 94104
                                                           Law Offices of Michael H Rosenstein
                                                           LC
                                                           10900 Wilshire Boulevard Suite 300
                                                           Los Angeles, CA 90024/ California
                                                           Consumer Attorneys PC
Christopher Wollmann et al v. 2:20-cv-10120-               10900 Wilshire Boulevard Suite 300
Ford Motor Company            AB-PVC            Central    Los Angeles, CA 90024                                                 11/4/2020
                                                           Barry Law Firm                      Shook Hardy and Bacon LLP
                                                           11845 West Olympic Boulevard        One Montgomery Suite 2600
Frederick Graves v. Ford       5:20-cv-02586-              Suite 1270                          San Francisco, CA 94104
Motor Company                  AB-PVC           Eastern    Los Angeles, CA 90064                                                  1/5/2021
                                                                                               Shook Hardy and Bacon LLP
                                                           Rene Korper Law Offices             One Montgomery Street Suite
Raquel Fouche v. Ford Motor 8:21-cv-00032-                 27240 Turnberry Lane Suite 200      2600
Company et al               AB-PVC              Southern   Valencia, CA 91355                  San Francisco, CA 94104           1/12/2021
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 78 of 87 Page ID
                                 #:44175


   1   John M. Thomas (SBN 266842)
       DYKEMA GOSSETT PLLC
   2   jthomas@dykema.com
       2723 South State Street, Suite 400
   3   Ann Arbor, MI 48104
       Telephone: (734) 214-7613
   4   Facsimile: (734) 214-7696
   5   Spencer P. Hugret (SBN 240424)
       shugret@grsm.com
   6   GORDON REES SCULLY MANSUKHANI, LLP
       275 Battery Street, Suite 2000
   7   San Francisco, CA 94111
       Telephone: (415) 986-5900
   8   Facsimile: (415) 986-8054
   9   Amir Nassihi (SBN 235936)
       anassihi@shb.com
  10   SHOOK HARDY & BACON L.L.P.
       One Montgomery Street, Suite 2600
  11   San Francisco, CA 94104-4505
       Telephone: (415) 544-1900
  12   Facsimile: (415) 391-0281
  13   Attorneys for Defendants
  14
                          UNITED STATES DISTRICT COURT
  15
                        CENTRAL DISTRICT OF CALIFORNIA
  16

  17   IN RE: FORD MOTOR CO. DPS6           Case No. 2:18-ml-02814 AB (PVCx)
       POWERSHIFT TRANSMISSION
  18   PRODUCTS LIABILITY
       LITIGATION                           CERTIFICATE OF SERVICE
  19

  20

  21

  22   _______________________________
       THIS DOCUMENT RELATES TO:
  23
       ALL CASES
  24

  25
  26

  27

  28

                 CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 79 of 87 Page ID
                                 #:44176


   1                               CERTIFICATE OF SERVICE
   2       IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION
                        PRODUCTS LIABILITY LITIGATION
   3      USDC Central District of California Case No. 2:18-ml-02814 AB (PVCx)
   4          I am a resident of the State of California, over the age of eighteen years,
       and not a party to the within action. My business address is Gordon Rees Scully
   5   Mansukhani, LLP 275 Battery Street, Suite 2000, San Francisco, CA 94111. On
       the below-mentioned date, I served the within document:
   6

   7                                 MASTER CASE LIST
   8   See attached service list
   9
              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
  10   filed the document(s) with the Clerk of the Court by using the CM/ECF system.
       Participants in the case who are registered CM/ECF users will be served by the
  11   CM/ECF system. Participants in the case who are not registered CM/ECF users
       will be served by mail or by other means permitted by the court rules.
  12
              I declare under penalty of perjury under the laws of the United States of
  13   America that the foregoing is true and correct. I declare that I am employed in
       the office of a member of the bar of this Court at whose direction the service was
  14   made.

  15         Executed on January 15, 2021 at San Francisco, California.

  16

  17                                                /s/ Victor Gonzales
                                                               Victor Gonzales
  18

  19

  20

  21

  22

  23

  24

  25
  26

  27

  28

                 CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 80 of 87 Page ID
                                 #:44177


   1                                          SERVICE LIST
   2   John M. Thomas                               Amir M Nassihi
       jthomas@dykema.com                           anassihi@shb.com
   3   Krista L. Lenart                             Andrew L Chang
       klenart@dykema.com                           achang@shb.com
   4   Fred J Fresard                               Samantha Burnett
       ffresard@dykema.com                          sburnett@shb.com
   5   Jong-Ju Chang                                Frank P. Kelly, III
       jchang@dykema.com                            fkelly@shb.com
   6   DYKEMA GOSSETT PLLC                          Brittany Bolton Wilson
       2723 South State Street, Suite 400           bwilson@shb.com
   7   Ann Arbor, MI 48104                          H Grant Law
       Tel: 734-214-7613                            hlaw@shb.com
   8                                                Joan R Camagong
                                                    jcamagong@shb.com
   9                                                M Kevin Underhill
                                                    kunderhill@shb.com
  10                                                Steve Vieux
                                                    svieux@shb.com
  11                                                SHOOK HARDY & BACON, L.L.P.
                                                    One Montgomery, Suite 2700
  12                                                San Francisco, CA 94104-4505
                                                    Tel: 415-544-1900
  13
       Steve Mikhov                                 Payam Shahian
  14   stevem@knightlaw.com                         pshahian@slpattorney.com
       Amy Morse                                    Rowena Santos
  15   amym@knightlaw.com                           rsantos@slpattorney.com
       Russell Higgins                              STRATEGIC LEGAL PRACTICES
  16   russellh@knightlaw.com                       1840 Century Park East, Suite 430
       Daniel Max Kalinowski                        Los Angeles, CA 90067
  17   danielk@knightlaw.com                        Tel: (310) 929-4900
       Radomir Roger Kirnos
  18   rogerk@knightlaw.com
       Zachary B Powell
  19   zacharyp@knightlaw.com
       KNIGHT LAW GROUP LLP
  20   10250 Constellation Blvd., Ste. 2500
       Los Angeles, California 90067
  21   Tel: 310-552-2250
  22   Neil Gieleghem                               James L. Weisman
       neil@ngattorney.com                          aninjurylawyer@gmail.com
  23   CONSUMER LEGAL REMEDIES,                     JAMES L. WEISMAN, ATTORNEY
       APC                                          AT LAW, LLLC
  24   153 ½ North Arnaz Drive                      PO Box 88106,
       Beverly Hills, CA 90211                      Honolulu, Hawaii
  25   Tel: (310) 213-1398                          Tel: (808) 728-4143
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 81 of 87 Page ID
                                 #:44178


   1   Bruce F. Sherman                       Teigan N. Stones
       bfs@bfshermanlaw.com                   tstones@forpurposelaw.com
   2   Attorney at Law                        FOR PURPOSE LAW GROUP
       1050 Bishop Street, No. 509            1435 30th St
   3   Honolulu, Hawaii 96813                 San Diego, CA 92102-1712
       Tel: (808) 221-0901                    Tel: (619) 780-3839
   4
       Tamara A. Bush                         Charles Frederick Harlow
   5   tbush@dykema.com                       charlow@schnader.com
       DYKEMA GOSSETT LLP                     Richard J May
   6   333 S Grand Ave., Ste. 2100            rmay@schnader.com
       Los Angeles, CA 90071                  Stephen H Dye
   7   Tel: (213) 457-1815                    sdye@schnader.com
                                              Vikram Subramanian
   8                                          (No email avail)
                                              SCHNADER HARRISON SEGAL AND
   9                                          LEWIS LLP
                                              650 California Street 19th Floor
  10                                          San Francisco, CA 94108-2736
                                              Tel: 415-364-6731
  11                                          Fax: 415-364-6785
  12   Devan Jay McCarty                      Hallen David Rosner
       dmccarty@kslaw.com                     hal@rbblawgroup.com
  13   Amy L O’Neill                          Michael A. Klitzke
       aoneill@kslaw.com                      michael@rbblawgroup.com
  14   KING & SPALDING                        David L. Herman
       621 Capitol Mall, Ste. 1500            david@rbblawgroup.com
  15   Sacramento, CA 95814                   Jeffrey L Le Pere
       Tel: (916) 321-4806                    jeff@rbblawgroup.com
  16                                          ROSNER, BARRY & BABBITT, LLP
                                              10085 Carroll Canyon Rd, Ste. 100
  17                                          San Diego, CA 92131-1100
                                              Tel: (858) 348-1005
  18
       William J. Goines                      Richard C. Dalton
  19   goinesw@gtlaw.com                      rick@rickdaltonlaw.com
       GREENBERG TRAURIG LLP                  rickdalton713@gmail.com
  20   1900 University Ave., 5th Floor        RICHARD C DALTON LLC
       East Palo Alto, CA 94303               1343 W Causeway Approach
  21   Tel: (650) 328-8500                    Mandeville, LA 70471-3043
                                              Tel: (985) 778-2215
  22
                                              PO Box 358
  23                                          Carencro, LA 70520-0358
                                              Tel: 337-371-0375
  24

  25
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 82 of 87 Page ID
                                 #:44179


   1   David N Barry                         Lyle M Ishida
       dbarry@mylemonrights.com              lishida@tpm-hawaii.com
   2   The Barry Law Firm                    Ashley R. Shibuya
       11835 Olympic Blvd., Ste. 440         ashibuya@tpm-hawaii.com
   3   Los Angeles, CA 90064                 TOM PETRUS & MILLER LLLC
       Tel: (310) 684-5859                   1164 Bishop Street Suite 650
   4                                         Honolulu, Hawaii 96813
                                             Tel: (808) 792-5800
   5
       Steven E Swaney                       Randolph T. Moore
   6   sswaney@schiffhardin.com              rmoore@swlaw.com
       Jacob Klein Danziger                  Warren Earl Platt
   7   jdanziger@schiffhardin.com            wplatt@swlaw.com
       Jean-Paul P Cart                      Sarah M Ayad
   8   jcart@schiffhardin.com                sayad@swlaw.com
       SCHIFF HARDIN LLP                     Sarah G Odegaard
   9   One Market, Spear Street Tower        sodegaard@swlaw.com
       Suite 3100                            Daniel S. Rodman
  10   San Francisco, CA 94105               drodman@swlaw.com
       Tel: (415) 901-8700                   SNELL & WILMER LLP
  11                                         600 Anton Blvd. #1400
                                             Costa Mesa, CA 92626-7689
  12                                         Tel: (714) 427-7000
  13   Alina Mooradian                       Cheryl Ann Sabnis
       aamarkarian@swlaw.com                 csabnis@kslaw.com
  14   Katharine Haldorsen Adams             Bailey J Langner
       kadams@swlaw.com                      blangner@kslaw.com
  15   SNELL & WILMER LLP                    Katherine E. Merk
       350 S Grand Ave., Ste. 2600           kmerk@kslaw.com
  16   Los Angeles, CA 90071-3487            Ivana Dukanovic
       Tel: (213) 929-2500                   idukanovic@kslaw.com
  17                                         Kristine W Hanson
                                             khanson@kslaw.com
  18                                         KING & SPALDING LLP
                                             101 2nd St., Ste. 2300
  19                                         San Francisco, CA 94105
                                             Tel: (415) 318-1200
  20
       Beth Ann Goodman                      Allen-Michel D Resnick
  21   bgoodman@wilsonturnerkosmo.com        Consumer Legal Remedies APC
       WILSON TURNER KOSMO LLP               153 1-2 North Arnaz Drive
  22   550 W “C” St., Ste. 1050              Beverly Hills, CA 90211
       San Diego, CA 92101-3532              310-213-1398
  23   Tel: (619) 236-9600                   Fax: 213-210-2196
                                             Email: mresnick@clrattorney.com
  24
       Robert J Wierenga                     Jason B. Cunningham
  25   rwierenga@schiffhardin.com            bcunningham@kslaw.com
       SCHIFF HARDIN LLP                     KING & SPALDING LLP
  26   350 S Main St., Ste. 210              500 W 2nd St., Ste. 1800
       Ann Arbor, MI 48104                   Austin, TX 78701-4684
  27   Tel: (734) 222-1507                   Tel: (512) 457-2023
  28

                 CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 83 of 87 Page ID
                                 #:44180


   1   Ronald D. Wamsted                      Israel Flores
       rwamsted@thompsoncoe.com               iflores@thompsoncoe.com
   2   Johnny W. Chambless                    THOMPSON COE
       jchambless@thompsoncoe.com             700 North Pearl Street
   3   THOMPSON COE                           Twenty-Fifth Floor - Plaza of the Americas
       701 Brazos, Suite 1500                 Dallas, TX 75201
   4   Austin, TX 78701                       Tel: 214-880-2579
       Tel: 512-703-5080
   5
       Matthew H. Dawson                      Kevin Duck
   6   mdawson@kslaw.com                      krd@ducklawfirm.com
       KING & SPALDING LLP                    DUCK LAW FIRM, LLC
   7   601 S California Ave., Ste. 100        5040 Ambassador Caffery Pkwy., Suite 200
       Palo Alto, CA 94304                    Lafayette, LA 70508
   8   Tel: (650) 422-6725                    Tel: (337) 406-1144
   9
       Brian T. Giles                         Elizabeth B Wright
  10   Delev & Associates, LLC                Elizabeth.Wright@ThompsonHine.com
       1050 Delta Avenue, Suite 1000          Conor A McLaughlin
  11   Cincinnati, OH 45208                   Conor.McLaughlin@ThompsonHine.com
       Tel.: (513) 277-0816                   THOMPSON HINE
  12                                          3900 Key Center
                                              127 Public Square
  13                                          Cleveland, Ohio 44114-1291
                                              Tel: 216.566.5500
  14

  15
       Joseph A Kaufman                       Monica K Sandhu
  16   Lemon Law Aid Inc.                     Melton Law Group
       117 East Colorado Blvd., Suite 600     128 West Avenida Ramona
  17   Pasadena, CA 91105                     San Clemente, CA 92672
       626-250-0405                           949-668-0589
  18   Fax: 626-768-7066
       Email: joe@lemonlawaid.com
  19
       Shawna Melton                          Larry Chae
  20   Melton Law Group                       Veracis Law Corp.
       128 West Avenida Ramona                333 City Blvd. West, Suite 1700
  21   San Clemente, CA 92672                 Orange, CA 92868
       949-668-0580                           714-453-9915
  22   Email: shawnamelton@cox.net
  23

  24

  25
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 84 of 87 Page ID
                                 #:44181


   1   Peter J. Van Zandt                     Christopher A. Winkler
       Paul Efstratis                         cwinkler@lemonauto.com
   2   Harry Paul Efstratis                   THE LAW OFFICE OF RONALD J. BOLZ,
       LEWIS BRISBOIS                         PLLC
   3   333 Bush Street, Suite 1000            30928 Ford Road
       San Francisco, CA 94104                Garden City, MI 48135
   4   415-262-8579                           Tel.: (734) 261-4700
       Email:
   5   Peter.VanZandt@lewisbrisbois.com
       Paul.efstratis@lewisbrisbois.com
   6

   7   Elizabeth A McNellie                   Gregory L Schuck
       emcnellie@bakerlaw.com                 gschuck@huielaw.com
   8   Jeremiah J Wood                        Paul F Malek
       jjwood@bakerlaw.com                    pmalek@huielaw.com
   9   BAKER AND HOSTELER LLP                 HUIE FERNAMBUCQ AND STEWART
       200 Civic Center Drive Suite 1200      LLP
  10   Columbus, OH 43215                     3291 US Highway 280 Suite 200
       Tel: 614-462-2651                      Birmingham, AL 35243
  11   Fax: 614-462-2616                      Tel: 205-251-1193
                                              Fax: 205-251-1256
  12
       Jodi M Schebel                         M. Gary Toole
  13   jodi.schebel@bowmanandbrooke.com       gtoole@mtwlegal.com
       Thomas D Isaacs                        MCDONALD TOOLE WIGGINS PA
  14   thomas.isaacs@bowmanandbrooke.com      111 North Magnolia Avenue Suite 1200
       BOWMAN AND BROOKE LLP                  Orlando, FL 32801
  15   41000 Woodward Avenue Suite 200 East   Tel: 407-246-1800
       Bloomfield Hills, MI 48304             Fax: 407-246-1895
  16   Tel: 248-205-3352
       Fax: 248-205-3399
  17

  18
       Mary Quinn Cooper                      Vincent F. Tremonti
  19   maryquinn.cooper@mcafeetaft.com        vtremonti@kslaw.com
       MCAFEE AND TAFT                        John R. Lawless
  20   Williams Center Tower II               jlawless@kslaw.com
       Two West 2nd Street Suite 1100         Steven Dean Park
  21   Tulsa, OK 74103                        SPark@kslaw.com
       Tel: 918-574-3065                      Alexander G Calfo
  22   Fax: 918-574-3165                      acalfo@kslaw.com
                                              Paul R. Johnson
  23                                          pjohnson@kslaw.com
                                              KING & SPALDING LLP
  24                                          633 W 5th St., Ste. 1700
                                              Los Angeles, CA 90071-2073
  25                                          Tel: (213) 443-4349
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 85 of 87 Page ID
                                 #:44182


   1   Robert H Ellis                             Jeffrey A Koncius
       rellis@dykema.com                          koncius@kiesel.law
   2   DYKEMA GOSSETT PLLC                        Nicole Ramirez
       400 Renaissance Center 7th Floor           ramirez@kiesel.law
   3   Detroit, MI 48243                          Paul R Kiesel
       Tel: 313-568-6723                          kiesel@kiesel.law
   4   Fax: 855-252-7980                          Stephanie Heather Gold
                                                  gold@kiesel.law
   5                                              KIESEL LAW LLP
                                                  8648 Wilshire Boulevard
   6                                              Beverly Hills, CA 90211-2910
                                                  Tel: 310-854-4444
   7                                              Fax: 310-854-0812
   8   Bryan C Altman                             STRATEGIC LEGAL PRACTICES APC
       bryan@altmanlawgroup.net                   1840 Century Park East Suite 430
   9   Altman Law Group                           Los Angeles, CA 90067
       10250 Constellation Boulevard Suite 2500   Tel: 310-929-4900
  10   Los Angeles, CA 90067                      Fax: 310-943-3838
       Tel: 310-277-8481
  11   Fax: 310-277-8483
  12

  13

  14   Craig Madison Patrick                      BOCHER LLP
       craigpatrick@att.net                       Raymond P. Boucher
  15   PATRICK LAW FIRM PC                        ray@boucher.la
       6244 E Lovers Lane                         21600 Oxnard Street, Suite 600
  16   Dallas, TX 75124                           Woodland Hills, CA 91367
       Tel: 214-390-3343                          Telephone: (818) 340-5400
  17   Fax: 469-914-6565                          Fax: (818) 340-5401
                                                  Lead / Liaison Counsel for Plaintiffs
  18

  19
       Robert S Peck                              Charles Lee
  20   robert.peck@cclfirm.com                    Consumer Legal Services, P.C. Plaintiffs
       CENTER FOR CONSTITUTIONAL                  Consumer Legal Services, P.C.
  21   LITIGATION PC                              2330 Long Beach Blvd.
       455 Massachusetts Avenue NW Suite 152      Long Beach, CA 90806
  22   Washington, DC 20001                       (562) 424-3293
       Tel: 202-944-2874                          Fax: (562) 595-1849
  23   Fax: 646-365-3382                          Email: clee@lemonauto.com
  24

  25
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 86 of 87 Page ID
                                 #:44183


   1   Eleazar D Kim                             David J McGlothlin
       eleazar@nolemon.com                       david@kazlg.com
   2   Benjeman R Beck                           KAZEROUNI LAW GROUP APC
       ben@nolemon.com                           2633 East Indian School Road Suite
   3   CONSUMER LAW EXPERTS APC                  460
       5757 West Century Boulevard Suite 500     Phoenix, AZ 85016
   4   Los Angeles, CA 90045                     Tel: 602-265-3332
       Tel: 310-442-1410                         Fax: 602-230-4482
   5   Fax: 877-566-8828
   6

   7   Abbas Kazerounian                         Brent Scott Colasurdo
       ak@kazlg.com                              bcolasurdo@umbergzipser.com
   8   Nick Barthel                              UMBERG ZIPSER LLP
       nicholas@kazlg.com                        1920 Main Street Suite 750
   9   KAZEROUNI LAW GROUP, APC                  Tel: Irvine, CA 92614
       245 Fischer Avenue, Unite D1              949-679-0052
  10   Costa Mesa, CA 92626                      Fax: 949-679-0461
       Telephone:     (800) 400-6808
  11   Facsimile:     (800) 520-5523
       Attorneys for Plaintiff Victoria Pullum
  12
       Bethany Gayle Lukitsch                    Michael G Brady
  13   blukitsch@mcguirewoods.com                mbrady@wnj.com
       Kamran Benjamin Ahmadian                  WARNER NORCROSS AND JUDD LLP
  14   kahmadian@mcguirewoods.com                2000 Town Center Suite 2700
       MCGUIREWOODS LLP                          Southfield, MI 48075
  15   355 South Grand Avenue Suite 4200         Tel: 248-784-5000
       Los Angeles, CA 90071                     Fax: 248-603-9700
  16   Tel: 213-627-2268
       Fax: 3213-627-2579
  17

  18
       J Tracy Walker , IV                       James Powell Feeney
  19   twalker@mcguirewoods.com                  jfeeney@dykema.com
       MCGUIREWOODS LLP                          DYKEMA GOSSETT LLC
  20   Gateway Plaza                             39577 Woodward Avenue Suite 300
       800 East Canal Street                     Bloomfield Hills, MI 48304-5086
  21   Richmond, VA 23219                        248-203-0700
       804-775-1131                              Fax: 248-203-0763
  22   Fax: 804-698-2201
  23

  24

  25
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
Case 2:18-ml-02814-AB-PVC Document 1039 Filed 01/15/21 Page 87 of 87 Page ID
                                 #:44184


   1   Earl P. Underwood, Jr.
       UNDERWOOD & RIEMER, P.C.
   2   21 South Section Street
       Fairhope, Alabama 36532
   3   Telephone: (251) 990-5558
       Facsimile: (251) 990-0626
   4   epunderwood@urlaw.onmicrosoft.com
       Attorneys for Plaintiff Victoria Pullum
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
  26

  27

  28

                  CERTIFICATE OF SERVICE, CASE NO. 2:18-ml-02814 AB (PVCx)
